                    Case 21-10565-CSS              Doc 3       Filed 03/14/21        Page 1 of 47
                                                                                                    Solicitation Version


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )      Chapter 11
                                                                     )
    HIGHPOINT RESOURCES CORP., et al., 1                             )      Case No. 21-10565 (CSS)
                                                                     )
                                        Debtors.                     )      (Joint Administration Requested)
                                                                     )
                      DEBTORS’ JOINT PREPACKAGED PLAN OF REORGANIZATION
                        PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


        THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION IN
      ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF
     BANKRUPTCY CODE SECTION 1126. THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO THE
      BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE DEBTORS’
                          FILING FOR CHAPTER 11 BANKRUPTCY.

    Domenic E. Pacitti (DE Bar No. 3989)                          Joshua A. Sussberg, P.C. (pro hac vice pending)
    Michael W. Yurkewicz (DE Bar No. 4165)                        KIRKLAND & ELLIS LLP
    KLEHR HARRISON HARVEY BRANZBURG LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
    919 North Market Street, Suite 1000                           601 Lexington Avenue
    Wilmington, Delaware 19801                                    New York, New York 10022
    Telephone:      (302) 426-1189                                Telephone:       (212) 446-4800
    Facsimile:      (302) 426-9193                                Facsimile:       (212) 446-4900

    - and -                                                       - and -

    Morton R. Branzburg (pro hac vice pending)                    W. Benjamin Winger (pro hac vice pending)
    KLEHR HARRISON HARVEY BRANZBURG LLP                           KIRKLAND & ELLIS LLP
    1835 Market Street, Suite 1400                                KIRKLAND & ELLIS INTERNATIONAL LLP
    Philadelphia, Pennsylvania 19103                              300 North LaSalle Street
    Telephone:       (215) 569-3007                               Chicago, Illinois 60654
    Facsimile:       (215) 568-6603                               Telephone:         (312) 862-2000
                                                                  Facsimile:         (312) 862-2200


    Proposed Co-Counsel to the Debtors and Debtors in
    Possession


    Dated: February 10, 2021




1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: HighPoint Resources Corporation (0361); HighPoint Operating Corporation (0545); and Fifth
       Pocket Production, LLC (8360). The location of the Debtors’ principal place of business is 555 17th Street, Suite
       3700 Denver, Colorado 80202.



KE 71959967
                        Case 21-10565-CSS                          Doc 3             Filed 03/14/21               Page 2 of 47



                                                              TABLE OF CONTENTS


ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
              GOVERNING LAW ......................................................................................................................... 1
      A.      Defined Terms. ................................................................................................................................. 1
      B.      Rules of Interpretation. ................................................................................................................... 10
      C.      Computation of Time. ..................................................................................................................... 11
      D.      Governing Law. .............................................................................................................................. 11
      E.      Reference to Monetary Figures. ...................................................................................................... 11
      F.      Reference to the Debtors or the Reorganized Debtors. ................................................................... 11
      G.      Controlling Document..................................................................................................................... 12
      H.      Consent Rights. ............................................................................................................................... 12

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ................................................................ 12
      A.      Administrative Claims. ................................................................................................................... 12
      B.      Priority Tax Claims. ........................................................................................................................ 13
      C.      Payment of Trustee Fees ................................................................................................................. 13

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ..................................... 14
      A.       Classification of Claims and Interests. ............................................................................................ 14
      B.       Treatment of Claims and Interests. ................................................................................................. 14
      C.       Special Provision Governing Unimpaired Claims. ......................................................................... 17
      D.       Elimination of Vacant Classes. ....................................................................................................... 18
      E.       Voting Classes; Presumed Acceptance by Non-Voting Classes. .................................................... 18
      F.       Intercompany Interests. ................................................................................................................... 18
      G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code. ................. 18
      H.       Controversy Concerning Impairment. ............................................................................................. 18
      I.       Subordinated Claims. ...................................................................................................................... 18

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ........................................................................ 18
      A.     General Settlement of Claims and Interests. ................................................................................... 18
      B.     Merger & Restructuring Transactions. ............................................................................................ 19
      C.     Cancellation of Existing Agreements and Interests. ....................................................................... 20
      D.     Section 1146 Exemption. ................................................................................................................ 20
      E.     The Restructuring............................................................................................................................ 20
      F.     Restructuring Expenses. .................................................................................................................. 25

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .............................. 25
      A.     Assumption and Rejection of Executory Contracts and Unexpired Leases. ................................... 25
      B.     Indemnification Obligations............................................................................................................ 26
      C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. .................................. 26
      D.     Insurance Policies. .......................................................................................................................... 27
      E.     Reservation of Rights. ..................................................................................................................... 27
      F.     Nonoccurrence of Effective Date. ................................................................................................... 27
      G.     Contracts and Leases Entered Into After the Petition Date. ............................................................ 27

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .............................................................................. 27
      A.      Timing and Calculation of Amounts to Be Distributed. ................................................................. 27
      B.      Disbursing Agent. ........................................................................................................................... 28
      C.      Rights and Powers of Disbursing Agent. ........................................................................................ 28
      D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions. ..................................... 28
      E.      Manner of Payment. ........................................................................................................................ 29
      F.      Compliance with Tax Requirements. .............................................................................................. 29
      G.      Allocations. ..................................................................................................................................... 30
      H.      No Postpetition Interest on Claims. ................................................................................................ 30

                                                                                 i
                         Case 21-10565-CSS                          Doc 3             Filed 03/14/21               Page 3 of 47



            I.           Foreign Currency Exchange Rate. .................................................................................................. 30
            J.           Setoffs and Recoupment. ................................................................................................................ 30
            K.           Claims Paid or Payable by Third Parties. ........................................................................................ 30

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
              DISPUTED CLAIMS ..................................................................................................................... 31
      A.      Disputed Claims Process. ................................................................................................................ 31
      B.      Allowance of Claims. ...................................................................................................................... 32
      C.      Claims Administration Responsibilities. ......................................................................................... 32
      D.      Adjustment to Claims or Interests without Objection. .................................................................... 32
      E.      Disallowance of Claims or Interests................................................................................................ 32

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS .............................. 32
      A.       Discharge of Claims and Termination of Interests. ......................................................................... 32
      B.       Release of Liens. ............................................................................................................................ 33
      C.       Releases by the Debtors. ............................................................................................................... 33
      D.       Releases by Holders of Claims and Interests. ............................................................................. 34
      E.       Exculpation. ................................................................................................................................... 35
      F.       Injunction....................................................................................................................................... 35
      G.       Protections against Discriminatory Treatment. ............................................................................... 35
      H.       Document Retention. ...................................................................................................................... 36
      I.       Reimbursement or Contribution. ..................................................................................................... 36

ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN........................................... 36
      A.      Conditions Precedent to the Effective Date. ................................................................................... 36
      B.      Waiver of Conditions. ..................................................................................................................... 37
      C.      Effect of Failure of Conditions. ...................................................................................................... 37

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ....................................... 37
      A.     Modification and Amendments. ...................................................................................................... 37
      B.     Effect of Confirmation on Modifications. ....................................................................................... 37
      C.     Revocation or Withdrawal of Plan. ................................................................................................. 37

ARTICLE XI. RETENTION OF JURISDICTION ..................................................................................................... 38

ARTICLE XII. MISCELLANEOUS PROVISIONS .................................................................................................. 39
      A.      Immediate Binding Effect. .............................................................................................................. 39
      B.      Additional Documents. ................................................................................................................... 40
      C.      Payment of Statutory Fees. ............................................................................................................. 40
      D.      Statutory Committee and Cessation of Fee and Expense Payment. ................................................ 40
      E.      Reservation of Rights. ..................................................................................................................... 40
      F.      Successors and Assigns. .................................................................................................................. 40
      G.      Notices. ........................................................................................................................................... 40
      H.      Term of Injunctions or Stays. .......................................................................................................... 42
      I.      Entire Agreement. ........................................................................................................................... 42
      J.      Exhibits. .......................................................................................................................................... 43
      K.      Nonseverability of Plan Provisions. ................................................................................................ 43
      L.      Votes Solicited in Good Faith. ........................................................................................................ 43
      M.      Closing of Chapter 11 Cases. .......................................................................................................... 43
      N.      Waiver or Estoppel.......................................................................................................................... 43




                                                                                 ii
                  Case 21-10565-CSS                Doc 3        Filed 03/14/21        Page 4 of 47



                                                  INTRODUCTION

          HighPoint Resources Corporation, HighPoint Operating Corporation, and Fifth Pocket Production LLC
(each, a “Debtor” and, collectively, the “Debtors”) propose this joint prepackaged plan of reorganization (the “Plan”)
for the resolution of the outstanding claims against and equity interests in the Debtors pursuant to chapter 11 of the
Bankruptcy Code. Capitalized terms used herein and not otherwise defined have the meanings ascribed to such terms
in Article I.A of this Plan. Although proposed jointly for administrative purposes, the Plan constitutes a separate Plan
for each Debtor for the resolution of outstanding Claims and Interests pursuant to the Bankruptcy Code. Holders of
Claims against or Interests in the Debtors may refer to the Disclosure Statement for a discussion of the Debtors’
history, businesses, assets, results of operations, historical financial information, and projections of future operations,
as well as a summary and description of this Plan, the Restructuring Transactions, and certain related matters. The
Debtors are the proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code.

      ALL HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBTORS, TO THE EXTENT
APPLICABLE, ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                             ARTICLE I.
                              DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms.

         As used in this Plan, capitalized terms have the meanings set forth below.

        1.        “7% Notes” means the 7% senior notes, due 2022, issued by the Borrower pursuant to the 7% Notes
Indenture.

         2.       “7% Notes Claims” means any Claim on account of the 7% Notes and the 7% Notes Indenture.

          3.     “7% Notes Indenture” means that certain Senior Indenture, dated as of July 8, 2009, among
Borrower, as issuer, Deutsche Bank Trust Company Americas, as trustee, and the guarantors party thereto as
supplemented by that certain Fourth Supplemental Indenture, dated as of March 12, 2012, by and among the Borrower,
Deutsche Bank Trust Company Americas, as trustee, and the subsidiary guarantors party thereto, as further amended,
restated, supplemented or otherwise modified from time to time.

       4.       “8.75% Notes” means the 8.75% senior notes, due 2025, issued by the Borrower pursuant to the
8.75% Notes Indenture.

        5.        “8.75% Notes Claims” means any Claim on account of the 8.75% Notes and the 8.75% Notes
Indenture.

       6.        “8.75% Notes Indenture” means that certain Indenture, dated as of April 28, 2017, by and among
Borrower, as issuer, Deutsche Bank Trust Company Americas, as trustee, and the guarantors party thereto, as
amended, restated, or otherwise supplemented from time to time.

         7.       “Administrative Claim” means a Claim for costs and expenses of administration of the Estates under
sections 503(b), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs and
expenses incurred on or after the Petition Date of preserving the Estates and operating the businesses of the Debtors;
(b) Professional Fee Claims (to the extent Allowed by the Court); and (c) all fees and charges assessed against the
Estates under chapter 123 of title 28 of the United States Code, 28 U.S.C. §§ 1911-1930.

        8.        “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code as if the referenced
Entity was a debtor in a case under the Bankruptcy Code.




                                                            1
                   Case 21-10565-CSS                 Doc 3         Filed 03/14/21        Page 5 of 47



       9.       “Agents” means, collectively, any administrative agent, collateral agent, or similar Entity under the
RBL Credit Agreement, the Notes, or the Exit RBL Facility (as the context requires), including any successors thereto.

         10.       “Allowed” means, as to a Claim or an Interest (or any portion thereof), a Claim or an Interest (a) that
is not Disputed within the applicable period of time, if any, fixed by the Bankruptcy Code, the Bankruptcy Rules, or
the Court or (b) that is allowed, compromised, settled or otherwise resolved pursuant to the terms of the Plan, under
the Bankruptcy Code, or by a Final Order, as applicable. For the avoidance of doubt, (a) there is no requirement to
File a Proof of Claim (or move the Court for allowance) to be an Allowed Claim under the Plan, (b) the Debtors may
affirmatively determine to deem Unimpaired Claims Allowed in an asserted amount for purposes of the Plan, and (c)
any Claim or Interest (or any portion thereof) that has been disallowed pursuant to a Final Order shall not be an
“Allowed” Claim or Interest.

          11.       “Avoidance Actions” means any and all actual or potential avoidance, recovery, subordination, or
other claims, actions, or remedies that may be brought by or on behalf of the Debtors or their Estates or other
authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law, including actions or
remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar
or related state or federal statutes and common law, including fraudulent transfer laws.

           12.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

         13.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated under
section 2075 of the Judicial Code and the general, local, and chambers rules of the Court.

           14.     “BCEI” means Bonanza Creek Energy, Inc. and Merger Sub.

         15.     “BCEI Common Stock” means the issued and outstanding common stock of BCEI, on an aggregate
basis, immediately after giving effect to consummation of the Restructuring Transactions, including the Merger.

           16.     “Borrower” means HighPoint Operating Corporation.

        17.     “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as defined in
Bankruptcy Rule 9006(a)).

          18.       “Cash” means cash and cash equivalents, including bank deposits, checks, and other similar items
in legal tender of the United States of America.

          19.       “Causes of Action” means any claims, interests, damages, remedies, causes of action, demands,
rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities,
guaranties, and franchises of any kind or character whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, contingent or non-contingent, liquidated or unliquidated, secured or unsecured,
assertable, directly or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or
otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims under
contracts or for breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims or Interests;
(c) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (d) such
claims and defenses as fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the
Bankruptcy Code.

         20.      “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case pending
for that Debtor under chapter 11 of the Bankruptcy Code in the Court and (b) when used with reference to all the
Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors in the Court.

           21.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
Debtors.




                                                               2
                 Case 21-10565-CSS               Doc 3        Filed 03/14/21      Page 6 of 47



          22.      “Claims and Noticing Agent” means Epiq Corporate Restructuring, LLC, the claims, noticing, and
solicitation agent retained by the Debtors in the Chapter 11 Cases by Court order.

         23.    “Claims Register” means the official register of Claims and Interests in the Debtors maintained by
the Claims and Noticing Agent.

         24.      “Class” means a class of Claims or Interests as set forth in Article III hereof pursuant to
section 1122(a) of the Bankruptcy Code.

         25.      “CM/ECF” means the Court’s Case Management and Electronic Case Filing system.

        26.    “Combined Company” means the entity surviving the Merger with Merger Sub pursuant to the
Merger Agreement.

         27.      “Confirmation” means the Court’s entry of the Confirmation Order on the docket of the Chapter 11
Cases.

         28.     “Confirmation Date” means the date upon which the Court enters the Confirmation Order on the
docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

        29.       “Confirmation Hearing” means the hearing held by the Court on confirmation of the Plan, pursuant
to Bankruptcy Rule 3020(b)(2) and sections 1128 and 1129 of the Bankruptcy Code, as such hearing may be continued
from time to time.

         30.      “Confirmation Order” means the order of the Court confirming the Plan pursuant to section 1129
of the Bankruptcy Code, and such order shall be consistent with the terms of the TSA and the Merger Agreement (and
subject to the consent, approval, and consultation rights set forth in each).

        31.     “Consenting 7% Noteholders” means the Holders of 7% Notes that are signatories to the TSA, and
any subsequent Holder of 7% Notes that becomes party thereto in accordance with the terms of the TSA.

         32.    “Consenting 8.75% Noteholders” means the Holders of 8.75% Notes that are signatories to the TSA,
and any subsequent Holder of 8.75% Notes that becomes party thereto in accordance with the terms of the TSA.

       33.      “Consenting Noteholders” means, together, the Consenting 7% Noteholders and the Consenting
8.75% Noteholders.

         34.       “Consenting Noteholders’ Advisors” means, (a) Akin Gump Strauss Hauer & Feld LLP, (b) one (1)
local counsel to the Consenting Noteholders, and (c) any other advisor that the Consenting Noteholders determine to
hire in connection with the Restructuring Transactions with the consent of the Debtors (in consultation with BCEI),
not to be unreasonably withheld or delayed.

         35.      “Consenting Shareholders” means the Holders of Existing HPR Interests that are signatories to the
TSA.

         36.      “Court” means the United States Bankruptcy Court for the District of Delaware.

        37.     “Cure” means all amounts required to cure any monetary defaults under any Executory Contract or
Unexpired Lease (or such lesser amount as may be agreed upon by the parties under an Executory Contract or
Unexpired Lease) that is to be assumed by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code.

       38.       “D&O Liability Insurance Policies” means all insurance policies of any of the Debtors for directors’,
managers’, and officers’ liability existing as of the Petition Date (including any “tail policy”) and all agreements,
documents, or instruments relating thereto.




                                                          3
                  Case 21-10565-CSS                Doc 3        Filed 03/14/21        Page 7 of 47



         39.        “Debtor Release” means the releases given on behalf of the Debtors and their Estates to the Released
Parties as set forth in Article VIII.C of this Plan.

         40.      “Definitive Documents” has the meaning set forth in the TSA.

         41.      “Description of New Take Back Notes” means the Description of New Take Back Notes attached as
Exhibit B to the TSA.

        42.       “Disbursing Agent” means, as applicable, the Reorganized Debtors or any Entity the Reorganized
Debtors select to make or to facilitate distributions in accordance with the Plan and the Merger Agreement, which
Entity may include the Claims and Noticing Agent.

         43.      “Disclosure Statement” has the meaning set forth in the TSA.

          44.      “Disputed” means, as to a Claim or an Interest, a Claim or an Interest: (a) that an objection to such
Claim or Interest (or portion thereof) has been filed on or before the Effective Date; (b) that is not Allowed; (c) that is
not disallowed under the Plan, the Bankruptcy Code, or a Final Order, as applicable; and (d) with respect to which a
party in interest has filed a Proof of Claim or otherwise made a written request to a Debtor for payment, without any
further notice to or action, order, or approval of the Court.

         45.       “Distribution Record Date” means the record date for purposes of making distributions under the
Plan on account of Allowed Claims, which date shall be the first day of the Confirmation Hearing or such other date
agreed to by the Debtors, BCEI, and the Required Consenting Noteholders; provided that the Distribution Record
Date shall not apply to the Debtors’ publicly-traded securities, including the Notes, the Holders of which shall receive
their distribution pursuant to the customary practices and procedures of DTC in accordance with the Merger
Agreement.

         46.      “DTC” means The Depository Trust Company or any successor thereto.

          47.      “Effective Date” means the date that is the first Business Day after the Confirmation Date on which
(a) no stay of the Confirmation Order is in effect and (b) all conditions precedent to the occurrence of the Effective
Date set forth in Article IX.A of the Plan have been satisfied or waived in accordance with Article IX.B of the Plan.
Any action to be taken on the Effective Date may be taken on or as soon as reasonably practicable thereafter.

         48.      “Employment Obligations” means any obligations to employees that are assumed in accordance
with Article IV.E.11 of the Plan.

         49.      “Entity” means any entity, as defined in section 101(15) of the Bankruptcy Code.

         50.       “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case pursuant
to section 541 of the Bankruptcy Code.

          51.       “Exculpated Parties” means, collectively, each of the following, solely in its capacity as such:
(i)(a) the Debtors; (b) the Reorganized Debtors; (c) with respect to each of the foregoing parties in clauses (i)(a) and
(i)(b), each of such Entity’s current and former Affiliates; and (d) with respect to each of the foregoing parties in
clauses (i)(a) through (i)(c), each of such party’s current and former directors, managers, officers, principals, members,
managed accounts or funds, fund advisors, employees, equity Holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, assigns, subsidiaries, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals;
and (ii)(a) the Consenting Noteholders; (b) each Trustee, (c) the Consenting Shareholders; (d) BCEI; (e) with respect
to each of the foregoing parties in clauses (ii)(a) through (ii)(d), each of such Entity’s current and former Affiliates;
and (f) with respect to each of the foregoing parties in clauses (ii)(a) through (ii)(e), each of such party’s current and
former directors, managers, officers, principals, members, managed accounts or funds, fund advisors, employees,
equity Holders (regardless of whether such interests are held directly or indirectly), predecessors, successors, assigns,




                                                            4
                  Case 21-10565-CSS               Doc 3        Filed 03/14/21       Page 8 of 47



subsidiaries, agents, advisory board members, financial advisors, investment advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals.

         52.     “Executory Contract” means a contract to which one or more of the Debtors are a party and that is
subject to assumption or rejection under section 365 of the Bankruptcy Code.

         53.       “Existing HPR Interests” means any issued, unissued, authorized, or outstanding shares of common
stock, preferred stock, or other instrument evidencing an ownership interest in a Debtor, whether or not transferable,
together with any warrants, equity-based awards, or contractual rights to purchase or acquire such equity interests at
any time and all rights arising with respect thereto that existed immediately before the Effective Date; provided that
Existing HPR Interests do not include any Intercompany Interests.

          54.     “Exit RBL Facility” means the exit RBL loan facility or amended and restated RBL loan facility of
BCEI (or any combination of the foregoing), with aggregate commitments (drawn and undrawn, collectively) of not
less than $250 million in principal amount.

        55.       “Exit RBL Documents” means any documentation necessary to effectuate the incurrence of the Exit
RBL Facility, which shall be consistent with the TSA and the Merger Agreement (and subject to the consent, approval,
and consultation rights set forth in each).

         56.      “Federal Judgment Rate” means the federal judgment rate in effect as of the Petition Date.

         57.      “File” means file, filed, or filing with the Court or its authorized designee in the Chapter 11 Cases.
“Filed” and “Filing” shall have correlative meanings.

          58.      “Final Order” means, as applicable, an order or judgment of the Court or other court of competent
jurisdiction with respect to the relevant subject matter that has not been reversed, stayed, modified, or amended, and
as to which the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has been timely
taken, or as to which any appeal that has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment could be appealed or from which certiorari could
be sought or the new trial, reargument, or rehearing shall have been denied, resulted in no modification of such order,
or has otherwise been dismissed with prejudice.

         59.     “General Administrative Claim” means any Administrative Claim, including a Cure, other than a
Professional Fee Claim.

         60.      “General Unsecured Claim” means any unsecured Claim against one or more of the Debtors that is
not (a) an Administrative Claim; (b) a Professional Fee Claim; (c) a Priority Tax Claim; (d) an Other Priority Claim;
(e) a Notes Claim, (f) an Intercompany Claim; or (g) a Section 510(b) Claim.

         61.       “Governing Body” means, in each case in its capacity as such, the board of directors, board of
managers, manager, general partner, investment committee, special committee, or such similar governing body of any
of the Debtors or the Reorganized Debtors, as applicable.

        62.     “Governmental Unit” means any governmental unit, as defined in section 101(27) of the
Bankruptcy Code.

         63.      “Holder” means an Entity holding a Claim or Interest.

         64.      “Holdings” means HighPoint Resources Corporation.

         65.       “Impaired” means, with respect to a Claim, an Interest, or a Class of Claims or Interests, a Claim,
an Interest, or a Class of Claims or Interests that is “impaired” within the meaning of section 1124 of the Bankruptcy
Code.




                                                           5
                 Case 21-10565-CSS               Doc 3        Filed 03/14/21      Page 9 of 47



         66.      “Indemnification Provisions” means each of the Debtors’ indemnification obligations in place
immediately prior to the Effective Date, whether in the respective Debtors’ bylaws, certificates of incorporation,
limited partnership agreements, other formation documents, or contracts, to the current and former members of any
Governing Body, directors, officers, managers, employees, attorneys, other professionals, and respective agents of, or
acting on behalf of, the Debtors.

         67.      “Indentures” means, collectively, the 7% Notes Indenture and the 8.75% Notes Indentures.

         68.      “Intercompany Claim” means any Claim against a Debtor held by another Debtor.

         69.      “Intercompany Interest” means an equity interest in a Debtor held by another Debtor.

         70.      “Interest” means, collectively, Existing HPR Interests and Intercompany Interests.

         71.      “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.

          72.     “Lenders” means the lenders party to the RBL Credit Agreement and the Exit RBL Facility, from
time to time.

         73.      “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.

         74.      “Merger” means the merger of Holdings with Merger Sub pursuant to the Merger Agreement.

        75.     “Merger Agreement” means the agreement and plan of merger, dated November 9, 2020, by and
among Holdings, BCEI, and Merger Sub, as may be amended from time to time, attached as Exhibit B to the Disclosure
Statement.

        76.     “Merger Sub” means Boron Merger Sub, Inc., a company incorporated under the laws of Delaware
and a wholly owned subsidiary of BCEI.

         77.     “New BCEI Board” means the new board of directors for BCEI upon consummation of the
Restructuring Transactions.

        78.     “New Take Back Notes” means the 7.5% senior notes due 2026, to be offered by BCEI to holders of
Notes Claims and issued on the Effective Date, having the terms described in the Description of New Take Back
Notes.

        79.      “New Take Back Notes Indenture” means the indenture with respect to the New Take Back Notes,
which indenture shall be consistent with the Description of New Take Back Notes.

         80.      “New Organizational Documents” means the documents providing for corporate governance of the
Reorganized Debtors, upon consummation of the Restructuring Transactions, including charters, bylaws, operating
agreements, or other organizational documents or shareholders’ agreements, as applicable, which shall be consistent
with section 1123(a)(6) of the Bankruptcy Code (as applicable), which shall be consistent with the TSA and the Merger
Agreement (and subject to the consent, approval, and consultation rights set forth in each), and with respect to the
Combined Company, includes the charter set forth on Exhibit A of the Merger Agreement and the bylaws of Merger
Sub, which, upon consummation of the Merger, will become the bylaws of the Combined Company.

         81.      “Notes” means, collectively, the 7% Notes and the 8.75% Notes.

        82.       “Notes Claims” means any and all outstanding Claims arising under, derived from, based on, or
secured pursuant to the 7% Notes Indenture, the 8.75% Notes Indenture or any other agreement, instrument, or
document executed at any time in connection therewith, including all obligations under and as defined in the 7% Notes
Indenture or the 8.75% Notes Indenture, as applicable.




                                                          6
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 10 of 47



        83.        “Other Priority Claim” means any Claim, other than an Administrative Claim or a Priority Tax
Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

          84.      “Other Secured Claim” means any Secured Claim against the Debtors, including any secured tax
Claim or any Claim arising under, derived from, or based upon any letter of credit issued in favor of one or more
Debtors, the reimbursement obligation for which is either secured by a lien on collateral or is subject to a valid right
of setoff pursuant to section 553 of the Bankruptcy Code.

          85.       “Payment in Full” means with respect to the RBL Claims, (i) the then outstanding principal of and
interest on each Loan (as defined in the RBL Credit Agreement) and all fees and other amounts payable under the
RBL Credit Agreement or in connection therewith (other than contingent indemnity obligations) shall be indefeasibly
paid in full, in cash, (ii) all letters of credit under the RBL Credit Agreement shall be Reinstated under the Exit RBL
Documents (provided that such Reinstatement shall only be through: (x) assumption of such letter of credit
reimbursement obligations by BCEI by way of deemed issuance under the Exit RBL Facility and the irrevocable
termination of all participation interests of the lenders under the RBL Credit Agreement in such letter of credit, (y)
cash collateralization in accordance with the terms of the RBL Credit Agreement, or (z) return and cancellation of
undrawn letters of credit issued under the RBL Credit Agreement (with the treatment in clauses (x) and (y) subject to
the satisfaction of the applicable issuing bank under the RBL Credit Agreement)), (iii) (A) all Secured Swap
Agreements (as defined in the RBL Credit Agreement) shall be terminated and all net amounts due thereunder
indefeasibly paid in full, in cash or, if amounts are due to the Debtors, netted against amounts due under clause (i), or
(B) such Secured Swap Agreements shall be novated to a lender under the Exit RBL Facility pursuant to
documentation in form and substance satisfactory to the counterparty of such Secured Swap Agreement, or otherwise
become a Secured Swap Agreement under the Exit RBL Facility (subject to the consent of the counterparty of such
Secured Swap Agreement) (it being understood that the Administrative Agent shall be entitled to deem that the
foregoing clause (iii) (B) has occurred with respect to any Secured Swap Agreement if the counterparty to such
Secured Swap Agreement does not respond to a written request from the Administrative Agent within two (2) Business
Days of such request); and (iv) all Secured Cash Management Agreements (as defined in the RBL Credit Agreement)
shall be terminated and all amounts due thereunder indefeasibly paid in full, in cash. For the avoidance of doubt,
Payment in Full shall render the RBL Claims “unimpaired” in accordance with section 1124 of the Bankruptcy Code.
“Paid in Full” shall have a correlative meaning.

         86.      “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

         87.      “Petition Date” means the date on which the Debtors commenced the Chapter 11 Cases.

         88.       “Plan” means this joint prepackaged plan of reorganization under chapter 11 of the Bankruptcy
Code, either in its present form or as it may be altered, amended, modified, or supplemented from time to time in
accordance with the Bankruptcy Code, Bankruptcy Rules, the TSA, the Merger Agreement, and the Plan Supplement,
which is incorporated herein by reference, including all exhibits and schedules hereto and thereto.

          89.       “Plan Distribution” means a payment or distribution to Holders of Allowed Claims, Allowed
Interests, or other eligible Entities under and in accordance with the Plan.

         90.      “Plan Supplement” means the compilation of documents and forms of documents, agreements,
schedules, and exhibits to the Plan (in each case, as may be altered, amended, modified, or supplemented from time
to time in accordance with the terms hereof and consistent with the TSA and the Merger Agreement (and subject to
the consent, approval, and consultation rights set forth in each) and in accordance with the Bankruptcy Code and
Bankruptcy Rules) to be Filed by the Debtors, to the extent reasonably practicable, no later than seven days prior to
the deadline upon which parties in interest may vote upon the Plan or object to Confirmation, or such later date as
may be approved by the Court on notice to parties in interest, including the following, as applicable: (a) the New
Organizational Documents; (b) to the extent known, the identity and members of the New BCEI Board and any
executive management for the Reorganized Debtors; (c) the Schedule of Retained Causes of Action; (d) the Exit RBL
Documents; (e) the New Take Back Notes; (f) the New Take Back Notes Indenture; (g) the Registration Rights
Agreement; and (h) any additional documents Filed with the Court prior to the Effective Date as amendments to the
Plan Supplement.




                                                           7
                 Case 21-10565-CSS                Doc 3       Filed 03/14/21         Page 11 of 47



        91.       “Priority Tax Claim” means a Claim of a Governmental Unit of the kind specified in section
507(a)(8) of the Bankruptcy Code.

          92.       “Pro Rata” means, unless otherwise specified, the proportion that an Allowed Claim or an Allowed
Interest in a particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class.

         93.      “Professional” means an Entity: (a) employed pursuant to a Court order in accordance with sections
327, 363, or 1103 of the Bankruptcy Code and to be compensated for services rendered prior to or on the Confirmation
Date, pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or (b) awarded compensation
and reimbursement by the Court pursuant to section 503(b)(4) of the Bankruptcy Code.

         94.       “Professional Fee Amount” means the aggregate amount of Professional Fee Claims that
Professionals estimate they have incurred or will incur through and including the Effective Date in rendering services
to the Debtors as set forth in Article II.A.2 of the Plan.

         95.     “Professional Fee Claim” means a Claim of a Professional seeking an award by the Court of
compensation for services rendered or reimbursement of expenses incurred through and including the Effective Date
under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

        96.      “Professional Fee Escrow Account” means an interest-bearing account funded by the Debtors with
Cash on the Effective Date in an amount equal to the Professional Fee Amount.

         97.      “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

         98.      “Registration Rights Agreement” has the meaning set forth in the TSA.

        99.     “RBL Agent” means JPMorgan Chase Bank, N.A., solely in its capacity as such pursuant to the RBL
Credit Agreement.

         100.     “RBL Claims” means any and all outstanding Claims arising under, derived from, based on, or
secured pursuant to the RBL Credit Agreement or any other agreement, instrument, or document executed at any time
in connection therewith, including Letter of Credit Agreements, Secured Swap Agreements, Secured Cash
Management Agreements, and all obligations under and as defined in the RBL Credit Agreement.

          101.    “RBL Credit Agreement” means that certain Fourth Amended and Restated Credit Agreement, dated
as of September 14, 2018 (as amended, restated, modified, supplemented, or replaced from time to time in accordance
with its terms), by and among Borrower, Holdings, the other “Guarantors” as defined therein, the RBL Agent, as
administrative agent, and the Lenders party thereto.

         102.     “RBL Payoff Letter” means that certain payoff letter, dated as of the Effective Date, by and among
Borrower, Holdings, the other “Guarantors” as defined under the RBL Credit Agreement, the RBL Agent, and the
Lenders party thereto, with respect to the Payment in Full of the Allowed RBL Claims, termination of all commitments
under the RBL Credit Agreement, and agreements to release all liens upon the assets of Borrower, Holdings, and the
Guarantors thereto, in form and substance reasonably acceptable to the Required Consenting Noteholders.

         103.    “Reinstate” means reinstate, reinstated, or reinstatement with respect to Claims and Interests, that
the Claim or Interest shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.
“Reinstated” and “Reinstatement” shall have correlative meanings.

         104.     “Released Party” means, collectively, and solely in its capacity as such: (i)(a) the Debtors; (b) the
Reorganized Debtors; (c) with respect to each of the foregoing parties in clauses (i)(a) and (i)(b), each of such Entity’s
current and former Affiliates; and (d) with respect to each of the foregoing parties in clauses (i)(a) through (i)(c), each
of such party’s current and former directors, managers, officers, principals, members, managed accounts or funds,
fund advisors, employees, equity Holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, assigns, subsidiaries, agents, advisory board members, financial advisors, partners,




                                                            8
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 12 of 47



attorneys, accountants, investment bankers, consultants, representatives, and other professionals; and (ii) (a) each
Holder of a RBL Claim; (b) each Consenting Noteholder; (c) the RBL Agent; (d) each Trustee; (e) the Consenting
Shareholders; (f) BCEI; (g) with respect to each of the foregoing parties in clauses (ii)(a) through (ii)(f), each of such
Entity’s current and former Affiliates; and (h) with respect to each of the foregoing parties in clauses (ii)(a) through
(ii)(g), each of such party’s current and former directors, managers, officers, principals, members, employees, equity
Holders (regardless of whether such interests are held directly or indirectly), predecessors, successors, assigns,
subsidiaries, agents, advisory board members, financial advisors, investment advisors, investment committee
members, special committee members, affiliated investment funds or investment vehicles, managed accounts or funds,
participants, management companies, fund advisors or managers, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals or advisors; provided that for purposes of this definition, in no
event shall “Affiliate” include any entity that is not directly or indirectly, controlled by, or under common control
with, the party of which such entity is an affiliate; provided, further, that any Holder of a Claim or Interest that opts
out of, or objects to, the releases contained in the Plan shall not be a “Released Party”.

          105.     “Releasing Party” means each of the following, solely in its capacity as such: (a) each Holder of a
RBL Claim; (b) each Consenting Noteholder; (c) the RBL Agent; (d) each Trustee; (e) each Consenting Shareholder;
(f) all Holders of Claims or Interests who vote to accept or are deemed to accept the Plan; (g) all Holders of Claims
or Interests who are eligible to vote, but abstain from voting on the Plan and who do not opt out of the releases provided
by the Plan; (h) all Holders of Claims or Interests who vote to reject or are deemed to reject the Plan and who do not
opt out of the releases provided by the Plan; (i) with respect to the foregoing clauses (a) through (h), each such Entity
and its current and former Affiliates; and (j) with respect to the foregoing clauses (a) through (i), each such party’s
current and former directors, managers, officers, principals, members, employees, equity Holders (regardless of
whether such interests are held directly or indirectly), predecessors, successors, assigns, subsidiaries, agents, advisory
board members, financial advisors, investment advisors, investment committee members, special committee members,
affiliated investment funds or investment vehicles, managed accounts or funds, participants, management companies,
fund advisors or managers, partners, attorneys, accountants, investment bankers, consultants, representatives, and
other professionals or advisors; provided, that any Holder of a Claim or Interest that validly opts out of, or objects to,
the releases contained in the Plan shall not be a “Releasing Party”.

         106.      “Reorganized Debtors” means, collectively, a Debtor, the Combined Company, or any successor or
assignee thereto, by merger, consolidation, or otherwise, on and after the Effective Date.

        107.      “Required Consenting 7% Noteholders” means Consenting 7% Noteholders who hold, in the
aggregate, greater than fifty (50) percent in principal amount outstanding of 7% Notes Claims held by Consenting 7%
Noteholders.

        108.      “Required Consenting 8.75% Noteholders” means Consenting 8.75% Noteholders who hold, in the
aggregate, greater than fifty (50) percent in principal amount outstanding of 8.75% Notes Claims held by Consenting
8.75% Noteholders.

         109.    “Required Consenting Noteholders” means collectively, the Required Consenting 7% Noteholders
and the Required Consenting 8.75% Noteholders.

        110.      “Required Consenting Shareholders” means the Consenting Shareholders who hold, in the
aggregate, greater than fifty (50) percent of outstanding Existing HPR Interests held by Consenting Shareholders.

        111.    “Required Consenting Stakeholders” means the Required Consenting Noteholders and the Required
Consenting Shareholders.

        112.      “Restructuring Expenses” means the prepetition and postpetition reasonable and documented fees
and expenses of the Consenting Noteholders’ Advisors (in each case, in accordance with the terms of their respective
engagement letters, if any), in each case, as payable pursuant to the TSA.

        113.      “Restructuring Transactions” means the transactions, including the Merger, described in Article
IV.B and Article IV.E of the Plan.




                                                            9
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 13 of 47



         114.     “Schedule of Retained Causes of Action” means the schedule of certain Causes of Action of the
Debtors that are not released, waived, or transferred pursuant to the Plan, as the same may be amended, modified, or
supplemented from time to time.

          115.    “Schedules” means, collectively, the schedules of assets and liabilities, Schedule of Retained Causes
of Action, and statement of financial affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy Code, the
official bankruptcy forms, and the Bankruptcy Rules, as they may be amended, modified, or supplemented from time
to time.

         116.     “Section 510(b) Claim” means any Claim or Interest against a Debtor subject to subordination under
section 510(b) of the Bankruptcy Code, whether by operation of law or contract.

         117.       “Secured Claim” means a Claim: (a) secured by a valid, perfected and enforceable Lien on collateral
to the extent of the value of such collateral, as determined in accordance with section 506(a) of the Bankruptcy Code
or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

         118.      “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–77aa, or any
similar federal, state, or local law, as now in effect or hereafter amended, and the rules and regulations promulgated
thereunder.

         119.     “Security” means any security, as defined in section 2(a)(1) of the Securities Act.

         120.     “Third-Party Release” means the release set forth in Article VIII.D of this Plan.

         121.    “Trustee” means any indenture trustee, collateral trustee, or other trustee or similar entity under each
of the 7% Notes Indenture and the 8.75% Notes Indenture.

          122.      “Trustee Fees” means all reasonable and documented compensation, fees, expenses, disbursements
and indemnity claims, including, without limitation, attorneys’ and agents’ fees, expenses and disbursements incurred
by the Trustee to the extent provided for under the 7% Notes Indenture or the 8.75% Notes Indenture, whether before
or after the Petition Date or before or after the Effective Date.

         123.    “TSA” means that certain Transaction Support Agreement, dated as of November 9, 2020, by and
among the Debtors and the other parties thereto, as may be amended, modified, or supplemented from time to time,
in accordance with its terms.

        124.      “Unexpired Lease” means a lease to which one or more of the Debtors are a party that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.

         125.      “Unimpaired” means, with respect to a Claim, an Interest, or a Class of Claims or Interests, a Claim,
an Interest, or a Class of Claims or Interests that is unimpaired within the meaning of section 1124 of the Bankruptcy
Code.

B.       Rules of Interpretation.

          For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; provided that nothing in this clause (2) shall affect any parties’ consent rights over any
of the Definitive Documents or any amendments thereto (as set forth in the TSA or the Merger Agreement); (3) unless
otherwise specified, any reference herein to an existing document, schedule, or exhibit, whether or not Filed, having
been Filed, or to be Filed shall mean that document, schedule, or exhibit, as it may thereafter be amended, modified,
or supplemented in accordance with the Plan, the TSA, the Merger Agreement, or Confirmation Order, as applicable;




                                                           10
                 Case 21-10565-CSS                Doc 3       Filed 03/14/21         Page 14 of 47



(4) any reference to an Entity as a Holder of a Claim or Interest includes that Entity’s successors and assigns; (5) unless
otherwise specified, all references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise
specified, all references herein to exhibits are references to exhibits in the Plan Supplement; (7) unless otherwise
specified, the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion
of the Plan; (8) subject to the provisions of any contract, certificate of incorporation, by-law, instrument, release, or
other agreement or document created or entered into in connection with the Plan, the rights and obligations arising
pursuant to the Plan shall be governed by, and construed and enforced in accordance with, the applicable federal law,
including the Bankruptcy Code and Bankruptcy Rules; (9) unless otherwise specified, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to be followed
by the words “without limitation”; (10) references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable state limited liability
company laws; (11) references to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,” and the like shall
include “Proofs of Interest,” “Holders of Interests,” “Disputed Interests,” and the like, as applicable; (12) captions and
headings to Articles are inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation of the Plan; (13) unless otherwise specified herein, the rules of construction set forth in section 102 of
the Bankruptcy Code shall apply; (14) any term used in capitalized form herein that is not otherwise defined but that
is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (15) all references to docket numbers of documents Filed in the
Chapter 11 Cases are references to the docket numbers under the Court’s CM/ECF system; (16) all references to
statutes, regulations, orders, rules of courts, and the like shall mean as amended from time to time, and as applicable
to the Chapter 11 Cases, unless otherwise stated; (17) any immaterial effectuating provisions may be interpreted by
the Reorganized Debtors in such a manner that is consistent with the overall purpose and intent of the Plan all without
further notice to or action, order, or approval of the Court or any other Entity; and (18) unless otherwise specified, any
action to be taken on the Effective Date may be taken on or as soon as reasonably practicable thereafter.

C.       Computation of Time.

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
Business Day.

D.       Governing Law.

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules) or unless otherwise specifically stated and except as set forth in the Merger Agreement, the laws of the State
of New York, without giving effect to the principles of conflict of laws (other than section 5-1401 and section 5-1402
of the New York General Obligations Law), shall govern the rights, obligations, construction, and implementation of
the Plan, any agreements, documents, instruments, or contracts executed or entered into in connection with the Plan
(except as otherwise set forth in those agreements, in which case the governing law of such agreement shall control),
and corporate governance matters; provided that corporate governance matters relating to the Debtors or the
Reorganized Debtors, as applicable, not incorporated in New York shall be governed by the laws of the state of
incorporation or formation of the relevant Debtor or the Reorganized Debtors, as applicable.

E.       Reference to Monetary Figures.

        All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
otherwise expressly provided herein.

F.       Reference to the Debtors or the Reorganized Debtors.

         Except as otherwise specifically provided in this Plan to the contrary, references in this Plan to the Debtors
or the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the
context requires.




                                                            11
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 15 of 47



G.       Controlling Document.

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise in such Plan Supplement document
or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
Confirmation Order shall control. In the event of an inconsistency between the Plan, the Plan Supplement, and the
Merger Agreement, the relevant provisions of the Merger Agreement shall control.


H.       Consent Rights.

          Notwithstanding anything herein to the contrary, any and all consent rights of (1) the parties to the TSA set
forth in the TSA (including the exhibits thereto) or (2) the parties to the Merger Agreement set forth in the Merger
Agreement (including the exhibits thereto), as applicable, with respect to the form and substance of this Plan, all
exhibits to the Plan, the Plan Supplement, and all other Definitive Documents, including any amendments,
restatements, supplements, or other modifications to such agreements and documents, and any consents, waivers, or
other deviations under or from any such documents, shall be incorporated herein by this reference (including to the
applicable definitions in Article I.A hereof) and be fully enforceable as if stated in full herein.

        Failure to reference the rights referred to in the immediately preceding paragraph as such rights related to
any document referenced in the TSA or Merger Agreement shall not impair such rights and obligations.

                                           ARTICLE II.
                           ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, and Priority Tax
Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests set forth in Article
III hereof.

A.       Administrative Claims.

         1.   General Administrative Claims.

         Unless otherwise agreed to by the Holder of an Allowed General Administrative Claim and the Debtors or
the Reorganized Debtors, as applicable, in consultation with BCEI and the Required Consenting Noteholders, each
Holder of an Allowed General Administrative Claim will receive in full and final satisfaction of its General
Administrative Claim an amount of Cash equal to the unpaid amount of such Allowed General Administrative Claim
in accordance with the following: (1) if a General Administrative Claim is Allowed on or prior to the Effective Date,
on the Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed General
Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if such General Administrative Claim
is not Allowed as of the Effective Date, no later than thirty (30) days after the date on which an order allowing such
General Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if such
Allowed General Administrative Claim is based on liabilities incurred by the Debtors in the ordinary course of their
business after the Petition Date in accordance with the terms and conditions of the particular transaction giving rise to
such Allowed General Administrative Claim without any further action by the Holders of such Allowed General
Administrative Claim; (4) at such time and upon such terms as may be agreed upon by such Holder and the Debtors
or the Reorganized Debtors, as applicable; or (5) at such time and upon such terms as set forth in an order of the Court.

         2.   Professional Fee Claims.

                  (a)      Final Fee Applications and Payment of Professional Fee Claims.

        All final requests for payment of Professional Fee Claims for services rendered and reimbursement of
expenses incurred prior to the Effective Date must be Filed no later than forty-five (45) days after the Effective Date.




                                                           12
                 Case 21-10565-CSS               Doc 3      Filed 03/14/21         Page 16 of 47



The Court shall determine the Allowed amounts of such Professional Fee Claims after notice and a hearing in
accordance with the procedures established by the Court. The Reorganized Debtors shall pay Professional Fee Claims
in Cash in the amount the Court allows, including from the Professional Fee Escrow Account, which the Reorganized
Debtors will establish in trust for the Professionals and fund with Cash equal to the Professional Fee Amount on the
Effective Date.

                  (b)      Professional Fee Escrow Account.

         On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Fee Escrow Account
with Cash equal to the Professional Fee Amount. The Professional Fee Escrow Account shall be maintained in trust
solely for the Professionals. Such funds shall not be considered property of the Estates of the Debtors or the
Reorganized Debtors. No Liens, Claims, or Interests shall encumber the Professional Fee Escrow Account in any
way. The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals
by the Reorganized Debtors from the Professional Fee Escrow Account as soon as reasonably practicable after such
Professional Fee Claims are Allowed. When all such Allowed amounts owing to Professionals have been paid in full,
any remaining amount in the Professional Fee Escrow Account shall promptly be paid to the Reorganized Debtors
without any further action or order of the Court.

                  (c)      Professional Fee Amount.

          Professionals shall reasonably estimate their unpaid Professional Fee Claims and other unpaid fees and
expenses incurred in rendering services to the Debtors before and as of the Effective Date, and shall deliver such
estimate to the Debtors no later than two (2) Business Days before the Effective Date; provided, however, that such
estimate shall not be deemed to limit the amount of the fees and expenses that are the subject of the Professional’s
final request for payment of Filed Professional Fee Claims. If a Professional does not provide an estimate, the Debtors
or Reorganized Debtors may estimate the unpaid and unbilled fees and expenses of such Professional.

                  (d)      Post-Confirmation Fees and Expenses.

         Except as otherwise specifically provided in the Plan, from and after the Effective Date, the Debtors shall, in
the ordinary course of business and without any further notice to or action, order, or approval of the Court, pay in
Cash the reasonable and documented legal, professional, or other fees and expenses related to implementation of the
Plan and consummation. Upon the Effective Date, any requirement that Professionals comply with sections 327
through 331, 363, and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after
such date shall terminate, and the Debtors may employ and pay any Professional in the ordinary course of business
without any further notice to or action, order, or approval of the Court.

B.       Priority Tax Claims.

          Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority Tax Claim,
each Holder of such Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in
section 1129(a)(9)(C) of the Bankruptcy Code.

C.       Payment of Trustee Fees

         No later than on or prior to the Effective Date, the Trustee shall submit to counsel to the Reorganized Debtors
an invoice reflecting any outstanding Trustee Fees for which the Trustee seeks reimbursement from the Reorganized
Debtors. The Reorganized Debtors shall pay in full in Cash all reasonable and documented Trustee Fees incurred by
the Trustee without the requirement to file a fee application with the Court and without any requirement for review or
approval by the Court or any other party. Thereafter, to the extent the Trustee provides services or incurs costs or
expenses, including professional fees, related to or in connection with the Plan, the Confirmation Order, the 7% Notes
Indenture or the 8.75% Notes Indenture after the Effective Date, the Trustee shall be entitled to receive from the
Reorganized Debtors, without further Court approval, reimbursement of reasonable and documented Trustee Fees
incurred in connection with such services.




                                                          13
                   Case 21-10565-CSS                 Doc 3    Filed 03/14/21         Page 17 of 47



                                         ARTICLE III.
                    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.         Classification of Claims and Interests.

          This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims addressed in Article II
of the Plan, all Claims and Interests are classified in the Classes set forth below in accordance with section 1122 and
1123(a)(1) of the Bankruptcy Code. A Claim or an Interest, or any portion thereof, is classified in a particular Class
only to the extent that any portion of such Claim or Interest qualifies within the description of that Class and is
classified in other Classes to the extent that any portion of such Claim or Interest qualifies within the description of
such other Classes. A Claim or an Interest also is classified in a particular Class for the purpose of receiving
distributions under the Plan only to the extent that such Claim or Interest is an Allowed Claim or Interest in that Class
and has not been paid, released, or otherwise satisfied prior to the Effective Date.

           The classification of Claims against and Interests in the Debtors pursuant to the Plan is as follows:

     Class                  Claims and Interests                  Status                     Voting Rights
 Class 1           Other Secured Claims                        Unimpaired      Not Entitled to Vote (Deemed to Accept)

 Class 2           Other Priority Claims                       Unimpaired      Not Entitled to Vote (Deemed to Accept)

 Class 3           RBL Claims                                  Unimpaired      Not Entitled to Vote (Deemed to Accept)

 Class 4           Notes Claims                                Impaired        Entitled to Vote

 Class 5           General Unsecured Claims                    Unimpaired      Not Entitled to Vote (Deemed to Accept)
                                                               Unimpaired /    Not Entitled to Vote (Deemed to Accept) /
 Class 6           Intercompany Claims
                                                               Impaired        Not Entitled to Vote (Deemed to Reject)
                                                               Unimpaired /    Not Entitled to Vote (Deemed to Accept) /
 Class 7           Intercompany Interests
                                                               Impaired        Not Entitled to Vote (Deemed to Reject)
 Class 8           Existing HPR Interests                      Impaired        Entitled to Vote

 Class 9           Section 510(b) Claims                       Impaired        Not Entitled to Vote (Deemed to Reject)


B.         Treatment of Claims and Interests.

         Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan the
treatment described below in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
such Holder’s Allowed Claim or Allowed Interest, except to the extent different treatment is agreed to by the
Reorganized Debtors and the Holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise
indicated, the Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the
Effective Date or as soon as reasonably practicable thereafter.

           1.   Class 1 – Other Secured Claims

                    (a)      Classification: Class 1 consists of all Other Secured Claims.

                    (b)      Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim agrees
                             to less favorable treatment, to the extent such Claim has not already been paid in full during
                             the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge of,
                             and in exchange for each Allowed Other Secured Claim, each Holder thereof shall receive,




                                                             14
        Case 21-10565-CSS               Doc 3      Filed 03/14/21          Page 18 of 47



                  at the option of the applicable Debtor(s) and in consultation with BCEI and the Required
                  Consenting Noteholders:

                  (i)       payment in full in Cash of the due and unpaid portion of its Other Secured Claim
                            on the later of (x) the Effective Date (or as soon thereafter as reasonably
                            practicable) or (y) as soon as practicable after the date such Claim becomes due
                            and payable;

                  (ii)      the collateral securing its Allowed Other Secured Claim;

                  (iii)     Reinstatement of its Allowed Other Secured Claim; or

                  (iv)      such other treatment rendering its Allowed Other Secured Claim Unimpaired in
                            accordance with section 1124 of the Bankruptcy Code.

         (c)      Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Claims in Class 1 are
                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept or reject the
                  Plan.

2.   Class 2 – Other Priority Claims

         (a)      Classification: Class 2 consists of all Other Priority Claims.

         (b)      Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim agrees
                  to less favorable treatment, to the extent such Claim has not already been paid in full during
                  the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge of,
                  and in exchange for each Allowed Other Priority Claim, each Holder thereof shall receive
                  (a) Cash in an amount equal to the due and unpaid portion of such Allowed Other Priority
                  Claim on the later of (i) the Effective Date (or as soon thereafter as reasonably practicable)
                  or (ii) as soon as practicable after the date such Claim becomes due in the ordinary course
                  of business in accordance with the terms and conditions of the particular transaction,
                  contract, or other agreement giving rise to such Allowed Other Priority Claim; (b) such
                  other treatment to render such Other Priority Claim Unimpaired under section 1124 of the
                  Bankruptcy Code; or (c) such other treatment as such Holder may agree to or otherwise
                  permitted by section 1129(a)(9) of the Bankruptcy Code.

         (c)      Voting: Class 2 is Unimpaired under the Plan. Holders of Class 2 Other Priority Claims
                  are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, Holders of Class 2 Other Priority Claims are not entitled to
                  vote to accept or reject the Plan.

3.   Class 3 – RBL Claims

         (a)      Classification: Class 3 consists of RBL Claims.

         (b)      Treatment: Except to the extent that a Holder of an Allowed RBL Claim agrees to less
                  favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and
                  in exchange for each Allowed RBL Claim, each Holder of an Allowed RBL Claim shall
                  receive Payment in Full in accordance with the RBL Payoff Letter.

         (c)      Voting: Class 3 is Unimpaired under the Plan. Holders of Class 3 RBL Claims are
                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, Holders of Class 3 RBL Claims are not entitled to vote to
                  accept or reject the Plan.




                                                 15
        Case 21-10565-CSS              Doc 3       Filed 03/14/21          Page 19 of 47



4.   Class 4 –Notes Claims

         (a)     Classification: Class 4 consists of Notes Claims.

         (b)     Allowance: On the Effective Date, Notes Claims shall be deemed Allowed in the full
                 amount outstanding under the Indentures, including the aggregate outstanding principal
                 amount of Notes of not less than $625,000,000 plus accrued and unpaid interest at the
                 non-default contract rate as of the Petition Date.

         (c)     Treatment: Except to the extent that a Holder of an Allowed Notes Claim agrees to less
                 favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and
                 in exchange for each Allowed Notes Claim, on the Effective Date, each Holder of an
                 Allowed Notes Claim shall receive, in full and final satisfaction of its Notes Claims, its Pro
                 Rata share of the following:

                 (i)      9,314,214 shares of BCEI Common Stock, which will constitute approximately
                          30.4 percent of the fully diluted aggregate outstanding shares of BCEI Common
                          Stock after giving effect to the Merger, in accordance with and subject to dilution
                          to the extent expressly permitted pursuant to the terms in the Merger Agreement
                          and the Plan; and

                 (ii)     $100 million in principal amount of the New Take Back Notes.

         (d)     Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed Notes Claim is
                 entitled to vote to accept or reject the Plan.

5.   Class 5 – General Unsecured Claims

         (a)     Classification: Class 5 consists of all General Unsecured Claims.

         (b)     Treatment: Except to the extent that a Holder of an Allowed General Unsecured Claim
                 agrees to less favorable treatment, in full and final satisfaction, settlement, release, and
                 discharge of, and in exchange for each Allowed General Unsecured Claim, each Holder of
                 such General Unsecured Claim shall (i) be paid in Full in Cash in the ordinary course of
                 business, (ii) be Reinstated, or (iii) receive such other treatment as agreed to by the Debtors,
                 BCEI, the Required Consenting Noteholders, and the Holder of an Allowed General
                 Unsecured Claim.

         (c)     Voting: Class 5 is Unimpaired under the Plan. Holders of Class 5 General Unsecured
                 Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                 the Bankruptcy Code. Therefore, Holders of Class 5 General Unsecured Claims are not
                 entitled to vote to accept or reject the Plan.

6.   Class 6 – Intercompany Claims

         (a)     Classification: Class 6 consists of all Intercompany Claims.

         (b)     Treatment: On the Effective Date, each Intercompany Claim shall be, at the option of the
                 Reorganized Debtors, either Reinstated, compromised, settled, distributed, and/or
                 contributed among entities, modified, or canceled and released without any distribution on
                 account of such Claims.

         (c)     Voting: Holders of Claims in Class 6 are conclusively deemed to have accepted or rejected
                 the Plan pursuant to section 1126(f) or section 1126(g) of the Bankruptcy Code,




                                                 16
                 Case 21-10565-CSS               Doc 3      Filed 03/14/21          Page 20 of 47



                           respectively. Therefore, Holders of Class 6 Intercompany Claims are not entitled to vote
                           to accept or reject the Plan.

         7.   Class 7 – Intercompany Interests

                  (a)      Classification: Class 7 consists of all Intercompany Interests.

                  (b)      Treatment: On the Effective Date, Intercompany Interests shall be, at the option of the
                           Reorganized Debtors, either Reinstated, compromised, settled, distributed, and/or
                           contributed among entities, modified, or canceled and released without any distribution on
                           account of such Interests.

                  (c)      Voting: Holders of Interests in Class 7 are conclusively deemed to have accepted or
                           rejected the Plan pursuant to section 1126(f) or section 1126(g) of the Bankruptcy Code,
                           respectively. Therefore, Holders of Class 7 Intercompany Interests are not entitled to vote
                           to accept or reject the Plan.

         8.   Class 8 – Existing HPR Interests

                  (a)      Classification: Class 8 consists of all Existing HPR Interests in the Debtors.

                  (b)      Treatment: Except to the extent that a Holder of an Allowed Existing HPR Interest agrees
                           to less favorable treatment, in full and final satisfaction, settlement, release, and discharge
                           of, and in exchange for each Allowed Existing HPR Interest, on the Effective Date, each
                           Holder of an Allowed Existing HPR Interest will receive its Pro Rata share of 490,221
                           shares of BCEI Common Stock, which will constitute approximately 1.6 percent of the
                           fully diluted aggregate outstanding shares of BCEI Common Stock after giving effect to
                           the Merger, in accordance with and subject to dilution to the extent expressly permitted
                           pursuant to the terms in the Merger Agreement and the Plan.

                  (c)      Voting: Class 8 is Impaired under the Plan. Each Holder of Existing HPR Interests is
                           entitled to vote to accept or reject the Plan.

         9.   Class 9 – Section 510(b) Claims

                  (a)      Classification: Class 9 consists of all Section 510(b) Claims.

                  (b)      Allowance: Notwithstanding anything in the Plan to the contrary, a Class 9 Claim (if
                           existing) may only become Allowed by Final Order of the Court. The Debtors are not
                           aware of any asserted Class 9 Claim and believe no Class 9 Claim exists.

                  (c)      Treatment: On the Effective Date, Section 510(b) Claims shall be discharged, cancelled,
                           released, and extinguished without any distribution to Holders of such Claims.

                  (d)      Voting: Class 9 is Impaired. Each Holder (if any) of Allowed Section 510(b) Claims is
                           conclusively presumed to have rejected the Plan pursuant to section 1126(g) of the
                           Bankruptcy Code. Therefore, Holders (if any) of Section 510(b) Claims are not entitled to
                           vote to accept or reject the Plan.

C.       Special Provision Governing Unimpaired Claims.

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the Reorganized
Debtors’ rights regarding any Unimpaired Claims, including, all rights regarding legal and equitable defenses to, or
setoffs or recoupments against, any such Unimpaired Claims.




                                                          17
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 21 of 47



D.       Elimination of Vacant Classes.

          Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Court as of the date of the Confirmation Hearing shall be deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining acceptance
or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.       Voting Classes; Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims or Interests eligible to vote and no Holders of Claims or Interests eligible to vote
in such Class vote to accept or reject the Plan, the Holders of such Claims or Interests in such Class shall be deemed
to have accepted the Plan.

F.       Intercompany Interests.

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by Holders of such Intercompany Interests on account of their Intercompany Interests but for the purposes
of administrative convenience, for the ultimate benefit of the Holders of BCEI Common Stock, and in exchange for
the Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain distributions to the Holders of
Allowed Claims.

G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

          Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B of the Plan. The Debtors shall seek
Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests. The Debtors reserve the right, subject to the consent rights in the TSA and the Merger Agreement,
to modify the Plan in accordance with Article X of the Plan to the extent, if any, that Confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a Class of
Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy
Code and the Bankruptcy Rules.

H.       Controversy Concerning Impairment.

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
the Court shall, after notice and a hearing, determine such controversy on or before the Confirmation Date.

I.       Subordinated Claims.

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, and subject to the TSA, the Reorganized Debtors
reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims and Interests.

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to section 1123
of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good




                                                           18
                  Case 21-10565-CSS                Doc 3       Filed 03/14/21         Page 22 of 47



faith compromise and settlement of all Claims and Interests and controversies resolved pursuant to the Plan, including
(1) any challenge to the amount, validity, perfection (as applicable), enforceability, priority, or extent of the RBL
Claims, the Notes Claims, and the Existing HPR Interests and (2) any claim to avoid, subordinate, or disallow any of
the RBL Claims, the Notes Claims, or the Existing HPR Interests, whether under any provision of chapter 5 of the
Bankruptcy Code, on any equitable theory (including equitable subordination, equitable disallowance, or unjust
enrichment) or otherwise. The Plan shall be deemed a motion to approve the good faith compromise and settlement
of all such Claims, Interests, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation
Order shall constitute the Court’s approval of such compromise and settlement under section 1123 of the Bankruptcy
Code and Bankruptcy Rule 9019, as well as a finding by the Court that such settlement and compromise is fair,
equitable, reasonable, and in the best interests of the Debtors and their Estates. Subject to Article VI hereof, all
distributions made to Holders of Allowed Claims and Allowed Interests (as applicable) in any Class are intended to
be and shall be final.

B.       Merger & Restructuring Transactions.

         On or before the Effective Date, the Debtors or the Reorganized Debtors, as applicable, consistent with, and
subject to the consent, approval, and consultation rights set forth in the Merger Agreement, the TSA, and the Exit
RBL Facility, may take such actions, including as set forth below, as are necessary or appropriate to effect the Merger
in accordance with the terms of the Merger Agreement, the TSA, and the Plan. Such actions shall include, among
other things: (1) a subsidiary of BCEI will merge with and into Holdings, with the Combined Company surviving the
Merger as a wholly owned subsidiary of BCEI; (2) holders of Allowed Notes Claims and Existing HPR Interests will
receive BCEI Common Stock on the terms and conditions set forth in the Merger Agreement, the TSA, and the Plan,
and in accordance with applicable law; and (3) the entry into, delivery of and effectiveness of the Exit RBL Facility,
and the other Exit RBL Documents contemplated to be effective or delivered on the Effective Date.

          On or before the Effective Date, the Debtors or the Reorganized Debtors, as applicable, shall enter into any
transaction and shall take any actions as may be necessary or appropriate to effectuate the Restructuring Transactions
as contemplated in, consistent with, and subject to the consent, approval, and consultation rights set forth in the Merger
Agreement, the TSA, and the Exit RBL Facility. The applicable Debtors or the Reorganized Debtors will take any
actions as may be necessary or advisable to effect a corporate restructuring of the overall corporate structure of the
Debtors, to the extent provided herein, or in the Definitive Documents, including the issuance of all securities, notes,
instruments, certificates, and other documents required to be issued pursuant to the Plan, one or more inter-company
mergers, consolidations, amalgamations, arrangements, continuances, restructurings, conversions, dissolutions,
transfers, liquidations, or other corporate transactions.

         The actions to implement the Restructuring Transactions may include: (1) the execution and delivery of
appropriate agreements or other documents of merger, amalgamation, consolidation, restructuring, conversion,
disposition, transfer, arrangement, continuance, dissolution, sale, purchase, or liquidation containing terms that are
consistent with the terms of the Plan and the Merger Agreement and that satisfy the applicable requirements of
applicable law and any other terms to which the applicable Entities may agree; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt,
or obligation on terms consistent with the terms of the Plan and the Merger Agreement and having other terms for
which the applicable parties agree; (3) the filing of appropriate certificates or articles of incorporation, reincorporation,
merger, consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable
state or provincial law; and (4) all other actions that the applicable Entities determine to be necessary, including
making filings or recordings that may be required by applicable law in connection with the Plan, subject to the Merger
Agreement, the TSA, and the Exit RBL Facility.

         The Confirmation Order shall and shall be deemed to, pursuant to both section 1123 and section 363 of the
Bankruptcy Code, authorize, among other things, all actions by the Debtors and the Reorganized Debtors, as may be
necessary or appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan.

          On the Effective Date, the Debtors or the Reorganized Debtors, as applicable, are authorized to issue any
securities, notes, instruments, certificates, and other documents required to be issued by the Debtors or the
Reorganized Debtors pursuant to the Merger Agreement, the TSA, and the Restructuring Transactions. Also on the



                                                             19
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 23 of 47



Effective Date, BCEI will issue the BCEI Common Stock and the New Take Back Notes pursuant to the Merger
Agreement and under the Plan.

C.       Cancellation of Existing Agreements and Interests.

          On the Effective Date, except with respect to the Exit RBL Facility or to the extent otherwise provided in the
Plan or the Confirmation Order, all notes, instruments, certificates, and other documents evidencing Claims or
Interests, including credit agreements and indentures, shall be cancelled and the obligations of the Debtors and any
non-Debtor Affiliate thereunder or in any way related thereto shall be deemed satisfied in full, cancelled, discharged,
and of no force or effect. Holders of or parties to such cancelled instruments, securities, and other documentation will
have no rights arising from or relating to such instruments, securities, and other documentation, or the cancellation
thereof, except the rights provided for pursuant to this Plan. Notwithstanding the foregoing or anything to the contrary
herein, any rights of the Agents or Trustees to indemnification under the RBL Credit Agreement, and the Indentures
shall remain binding and enforceable in accordance with the terms of such documents and shall not be subject to
discharge, impairment, or release under the Plan or the Confirmation Order.

         If the record holder of the Notes is DTC or its nominee or another securities depository or custodian thereof,
and such Notes are represented by a global security held by or on behalf of DTC or such other securities depository
or custodian, then each such Holder of the Notes shall be deemed to have surrendered such Holder’s note, debenture
or other evidence of indebtedness upon surrender of such global security by DTC or such other securities depository
or custodian thereof.

          Any credit agreement or other instrument that governs the rights, claims, and remedies of the Holder of a
Claim shall continue in full force and effect for purposes of allowing Holders of Allowed Claims to receive
distributions under the Plan.

D.       Section 1146 Exemption.

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether from a
Debtor to a Reorganized Debtor or to any other Person) of property under the Plan or pursuant to: (1) the issuance,
reinstatement, distribution, transfer, or exchange of any debt or equity securities of the Debtors, the Reorganized
Debtors, or BCEI, including BCEI Common Stock and New Take Back Notes; (2) the Restructuring Transactions; (3)
the creation, modification, consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or
other security interest, or the securing of additional indebtedness by such or other means; (4) the making, assignment,
or recording of any lease or sublease; (5) the grant of collateral as security for any or all of the Exit RBL Facility; or
(6) the making, delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan or the Merger Agreement, including any deeds, bills of sale, assignments, or other instrument
of transfer executed in connection with any transaction arising out of, contemplated by, or in any way related to the
Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, real estate transfer tax, mortgage recording tax, sale or use tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment, and upon entry of
the Confirmation Order, the appropriate state or local governmental officials or agents shall forego the collection of
any such tax or governmental assessment and accept for filing and recordation any of the foregoing instruments or
other documents without the payment of any such tax, recordation fee, or governmental assessment. All filing or
recording officers (or any other Person with authority over any of the foregoing), wherever located and by whomever
appointed, shall comply with the requirements of section 1146(c) of the Bankruptcy Code, shall forego the collection
of any such tax or governmental assessment, and shall accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental assessment.

E.       The Restructuring.

         1.   Reorganized Debtors.

        On the Effective Date, the New BCEI Board shall be reconstituted, consistent with the Merger Agreement,
and each Reorganized Debtor shall adopt its New Organizational Documents. The Reorganized Debtors shall be




                                                           20
                 Case 21-10565-CSS               Doc 3      Filed 03/14/21         Page 24 of 47



authorized to adopt any other agreements, documents, and instruments and to take any other actions contemplated
under the Plan as necessary to consummate the Plan.

         2.   Sources of Consideration for Plan Distributions.

                  (a)      Exit RBL Facility.

          On the Effective Date, BCEI and the Reorganized Debtors party thereto as guarantors shall enter into the
Exit RBL Facility, the terms of which will be set forth in the Exit RBL Documents and subject to the consent rights
in the TSA and the Merger Agreement. Confirmation of the Plan shall be deemed approval of the Exit RBL Facility
and the Exit RBL Documents, and all transactions contemplated thereby, and all actions to be taken, undertakings to
be made, and obligations to be incurred by the Reorganized Debtors in connection therewith, including the payment
of all fees, indemnities, expenses, and other payments provided for therein and authorization of the Reorganized
Debtors to, as applicable, enter into and execute the Exit RBL Documents, and such other documents as may be
required to effectuate the treatment afforded by the Exit RBL Facility.

          On the Effective Date, all of the Liens and security interests to be granted in accordance with the Exit RBL
Documents (a) shall be deemed to be granted, (b) shall be legal, binding, and enforceable Liens on, and security
interests in, the collateral granted thereunder in accordance with the terms of the Exit RBL Documents, (c) shall be
deemed automatically perfected on the Effective Date, subject only to such senior Liens and security interests as may
be permitted under the Exit RBL Documents, and (d) shall not be subject to recharacterization or equitable
subordination for any purposes whatsoever and shall not constitute preferential transfers or fraudulent conveyances
under the Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized Debtors and the persons and
entities granted such Liens and security interests shall be authorized to make all filings and recordings, and to obtain
all governmental approvals and consents necessary to establish and perfect such Liens and security interests under the
provisions of the applicable state, federal, or other law that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection shall occur automatically by virtue of the entry of the
Confirmation Order and any such filings, recordings, approvals, and consents shall not be required), and will thereafter
cooperate to make all other filings and recordings that otherwise would be necessary under applicable law to give
notice of such Liens and security interests to third parties.

          On the Effective Date, Allowed RBL Claims shall receive Payment in Full using proceeds of the Exit RBL
Facility and/or such other funds provided by BCEI, in either case as and to the extent set forth in the RBL Payoff
Letter.

                  (b)      BCEI Common Stock.

          On the Effective Date, the applicable Reorganized Debtor, BCEI, and/or their respective designee(s), which
may include the Disbursing Agent, shall issue and distribute BCEI Common Stock to the Holders of Allowed Notes
Claims in Class 4, and to Holders of Allowed Interests in Class 8 pursuant to the Plan and in accordance with the
Merger Agreement. On the Effective Date, the Reorganized Debtor and/or BCEI, as applicable, shall issue all
securities, notes, instruments, certificates, and other documents required to be issued pursuant to the Plan and the
Merger Agreement.

         All of the shares, units, or equity interests of BCEI Common Stock issued pursuant to the Plan and the Merger
Agreement shall be duly authorized, validly issued, fully paid, and non-assessable. Each distribution, issuance, and
conversion referred to in Article VI hereof shall be governed by the terms and conditions set forth in the Plan and the
Merger Agreement, applicable to such distribution, issuance, or conversion and by the terms and conditions of the
instruments evidencing or relating to such distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

                  (c)      New Take Back Notes

       On the Effective Date, BCEI and the Reorganized Debtors party thereto as guarantors will enter into the New
Take Back Notes Indenture, pursuant to which BCEI will issue the New Take Back Notes in accordance with the




                                                          21
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 25 of 47



Merger Agreement. Confirmation of the Plan shall be deemed approval of the New Take Back Notes Indenture and
the New Take Back Notes, and all transactions contemplated thereby, and all actions to be taken, undertakings to be
made, and obligations to be incurred by BCEI or the applicable Reorganized Debtors in connection therewith,
including the payment of all fees, indemnities, expenses, and other payments provided for therein and authorization
of BCEI and the applicable Reorganized Debtors to enter into and execute the New Take Back Notes Indenture and
issue and guarantee the New Take Back Notes, and such other documents as may be required to effectuate the
treatment afforded by the New Take Back Notes Indenture. The obligations under the New Take Back Notes, and the
guarantees thereof, will be senior unsecured obligations of BCEI and the applicable Reorganized Debtors.

         3.   Corporate Existence.

          Except as otherwise provided in the Plan and the Merger Agreement, each Reorganized Debtor shall continue
to exist after the Effective Date as a separate corporate Entity, limited liability company, partnership, or other form,
as the case may be, with all the powers of a corporation, limited liability company, partnership, or other form, as the
case may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or
formed and pursuant to the respective certificate of incorporation and by-laws (or other formation documents) in effect
prior to the Effective Date, except to the extent such certificate of incorporation and by-laws (or other formation
documents) are amended under the Plan or otherwise, and to the extent such documents are amended, such documents
are deemed to be amended pursuant to the Plan and require no further action or approval (other than any requisite
filings required under applicable state, provincial, or federal law). After the Effective Date, the respective certificate
of incorporation and bylaws (or other formation documents) of the Reorganized Debtors may be amended or modified
without supervision or approval by the Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.
After the Effective Date, the Reorganized Debtors may be disposed of, dissolved, wound down, or liquidated without
supervision or approval by the Court and free of any restriction of the Bankruptcy Code or Bankruptcy Rules.

         4.   Vesting of Assets in the Reorganized Debtors.

         Except as otherwise provided in the Plan, the Merger Agreement, the Confirmation Order, or any agreement,
instrument, or other document incorporated herein, on the Effective Date, all property in each Estate, all Causes of
Action, and any property acquired by any of the Debtors pursuant to the Plan shall vest in the Reorganized Debtors,
free and clear of all Liens, Claims, charges, Causes of Action, or other encumbrances. On and after the Effective
Date, except as otherwise provided in the Plan, the Confirmation Order, or any agreement, instrument, or other
document incorporated herein, the Reorganized Debtors may operate their business and may use, acquire, or dispose
of property and compromise or settle any Claims, Interests, or Causes of Action without supervision or approval by
the Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

         5.   Corporate Action.

          Upon the Effective Date, all actions of the Debtors and the Reorganized Debtors contemplated under the Plan
and the Merger Agreement, and consistent with, but subject to all terms and conditions of the TSA and the Merger
Agreement, shall be deemed authorized and approved in all respects, including: (1) adoption or assumption, as
applicable, of the Employment Obligations; (2) selection of the directors, officers, or managers for the Reorganized
Debtors or New BCEI Board, as applicable; (3) the issuance and distribution of BCEI Common Stock; (4) the issuance
and distribution of New Take Back Notes; (5) implementation of the Restructuring Transactions; (6) entry into the
Exit RBL Documents and incurring indebtedness thereunder; (7) adoption of the New Organizational Documents;
(8) the rejection, assumption, or assumption and assignment, as applicable, of Executory Contracts and Unexpired
Leases; and (9) all other acts or actions contemplated or reasonably necessary or appropriate to promptly consummate
the Restructuring Transactions contemplated by the Plan, the Merger Agreement and the Exit RBL Documents
(whether to occur before, on, or after the Effective Date). All matters provided for in the Plan involving the corporate
structure of the Debtors or the Reorganized Debtors, and any corporate, partnership, limited liability company, or
other governance action required by the Debtors or the Reorganized Debtor, as applicable, in connection with the Plan
shall be deemed to have occurred and shall be in effect, without any requirement of further action by the security
Holders, directors, officers, or managers of the Debtors or the Reorganized Debtors, as applicable. On or (as
applicable) prior to the Effective Date, the appropriate officers of the Debtors or the Reorganized Debtors, as
applicable, shall be authorized and (as applicable) directed to issue, execute, and deliver the agreements, documents,
securities, and instruments contemplated under the Plan (or necessary or desirable to effect the transactions



                                                           22
                 Case 21-10565-CSS                Doc 3       Filed 03/14/21          Page 26 of 47



contemplated under the Plan) in the name of and on behalf of the Reorganized Debtors, including the BCEI Common
Stock, the New Take Back Notes Indenture to guarantee the New Take Back Notes, the New Organizational
Documents, the Exit RBL Facility, the Exit RBL Documents, and any and all other agreements, documents, securities,
and instruments relating to the foregoing. The authorizations and approvals contemplated by this Article IV.E.5 shall
be effective notwithstanding any requirements under non-bankruptcy law; provided, however, nothing in this Article
IV.E.5 shall be deemed to have satisfied or waived any terms and conditions of the Merger Agreement.

         6.   New Organizational Documents.

          On or immediately prior to the Effective Date, the New Organizational Documents shall be amended in a
manner reasonably acceptable to the Debtors and acceptable to BCEI and the Required Consenting Noteholders and
consistent with the TSA and the Merger Agreement (and subject to the consent, approval, and consultation rights set
forth in each), as may be necessary to effectuate the transactions contemplated by the Plan. Each of the Reorganized
Debtors will file its New Organizational Documents with the applicable Secretaries of State and/or other applicable
authorities in its respective state, province, or country of organization in accordance with the applicable laws of the
respective state, province, or country of organization. The New Organizational Documents will prohibit the issuance
of non-voting BCEI Common Stock, to the extent required under section 1123(a)(6) of the Bankruptcy Code. After
the Effective Date, the Reorganized Debtors may amend and restate their respective New Organizational Documents,
and the Reorganized Debtors may file such amended certificates or articles of incorporation, bylaws, or such other
applicable formation documents, and other constituent documents as permitted by the laws of the respective states,
provinces, or countries of organization and the New Organizational Documents.

         7.   Directors and Officers of the Reorganized Debtors.

          To the extent known, the identity of the members of the New BCEI Board and officers of the Reorganized
Debtors and BCEI will be disclosed in the Plan Supplement to be filed prior to the Confirmation Hearing. Except as
set forth in the Plan Supplement, as of the Effective Date and except to the extent that a member of the board of
directors of a Debtor continues to serve as a director of such Reorganized Debtor on the Effective Date, the members
of the board of directors of each Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
obligations to the Reorganized Debtors on or after the Effective Date and each such director will be deemed to have
resigned or shall otherwise cease to be a director of the applicable Debtor on the Effective Date. Commencing on the
Effective Date, each of the directors and officers of each of the Reorganized Debtors shall serve pursuant to the terms
of the applicable New Organizational Documents of such Reorganized Debtor and may be replaced or removed in
accordance with such New Organizational Documents.

         8.   Director and Officer Liability Insurance.

         Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall be deemed to have
assumed all of the Debtors’ D&O Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code
effective as of the Effective Date. Entry of the Confirmation Order will constitute the Court’s approval of the
Reorganized Debtors’ foregoing assumption of each of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall not discharge, impair,
or otherwise modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability Insurance
Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be filed.

          In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce the
coverage under any D&O Liability Insurance Policies (including any “tail policy”) in effect on or after the Petition
Date, with respect to conduct occurring prior thereto, and all directors and officers of the Debtors who served in such
capacity at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term
of such policy, to the extent set forth therein, regardless of whether such directors and officers remain in such positions
after the Effective Date, all in accordance with the terms and conditions of the D&O Liability Insurance Policies,
which shall not be altered.




                                                            23
                 Case 21-10565-CSS                Doc 3       Filed 03/14/21         Page 27 of 47



         9.   Effectuating Documents; Further Transactions.

          On and after the Effective Date, the Reorganized Debtors and the New BCEI Board are authorized to and
may issue, execute, deliver, file, or record such contracts, Securities, instruments, releases, and other agreements or
documents and take such actions as may be necessary to effectuate, implement, and further evidence the terms and
conditions of the Plan and the Securities issued pursuant to the Plan in the name of and on behalf of the Reorganized
Debtors, without the need for any approvals, authorization, or consents except for those expressly required pursuant
to the Plan.

         10. Certain Securities Law Matters.

          The offering, issuance, and distribution of BCEI Common Stock and New Take Back Notes, as contemplated
by Article III of this Plan, is expected to be registered by BCEI pursuant to one or more registration statements on
Form S-4, and to the extent otherwise not registered for any reason, shall be exempt from, among other things, the
registration requirements of section 5 of the Securities Act and any other applicable law requiring registration prior to
the offering, issuance, distribution, or sale of Securities in accordance with, and pursuant to, section 1145 of the
Bankruptcy Code. Such BCEI Common Stock and New Take Back Notes will be freely tradable in the United States
by the recipients thereof, subject to compliance with applicable securities laws and rules and regulations of the United
States Securities and Exchange Commission, if any, applicable at the time of any future transfer of such Securities or
instruments and subject to any restrictions in the New Organizational Documents or any agreement entered into by
any such recipient and BCEI.

         Should the Reorganized Debtors and BCEI elect on or after the Effective Date to reflect any ownership of
BCEI Common Stock through the facilities of the DTC, the Reorganized Debtors and BCEI need not provide any
further evidence other than the Plan or the Confirmation Order with respect to the treatment of BCEI Common Stock
under applicable securities laws.

          Notwithstanding anything to the contrary in the Plan, no entity (including, for the avoidance of doubt, DTC)
shall be entitled to require a legal opinion regarding the validity of any transaction contemplated by the Plan, including,
for the avoidance of doubt, whether BCEI Common Stock is exempt from registration and/or eligible for DTC book-
entry delivery, settlement, and depository services. DTC shall be required to accept and conclusively rely upon the
Plan or Confirmation Order in lieu of a legal opinion regarding whether BCEI Common Stock is exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and depository services.

         11. Employee Matters.

          Unless otherwise provided herein, and in the Merger Agreement, and subject to Article V of the Plan, the
Reorganized Debtors shall: (a) assume all employment agreements, indemnification agreements, or other agreements
providing for compensation and benefits with current and former members of any Governing Body, employees,
officers, directors, or managers of the Debtors; or (b) enter into new agreements with such persons on terms and
conditions acceptable to the Reorganized Debtors and BCEI, and such person. Except as provided in the Merger
Agreement, none of the consummation of the Plan, the Restructuring Transactions, or any assumption of compensation
agreements under the terms herein shall be deemed to trigger any applicable change of control, vesting, termination,
or similar provisions for purposes herein. Notwithstanding the foregoing, (i) pursuant to section 1129(a)(13) of the
Bankruptcy Code, from and after the Effective Date, all retiree benefits (as such term is defined in section 1114 of the
Bankruptcy Code), if any, shall continue to be paid in accordance with applicable law, and (ii) immediately prior to
the Effective Date, the Debtors’ Executive Nonqualified Excess Plan (the “Excess Plan”) shall be terminated and the
Debtors shall distribute to each participant in the Excess Plan, such participant’s account balance under the Excess
Plan in accordance with Section 409A of the Internal Revenue Code of 1986, as amended (including Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A)).

         12. Preservation of Causes of Action.

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, the
Reorganized Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any and all




                                                            24
                  Case 21-10565-CSS                Doc 3       Filed 03/14/21         Page 28 of 47



Causes of Action, whether arising before or after the Petition Date, including any actions specifically enumerated in
the Schedule of Retained Causes of Action, and the Reorganized Debtors’ rights to commence, prosecute, or settle
such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date, other than the Causes
of Action released by the Debtors pursuant to the releases and exculpations contained in the Plan, including in Article
VIII.

           The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance with the best
interests of the Reorganized Debtors. No Entity may rely on the absence of a specific reference in the Plan, the
Plan Supplement, or the Disclosure Statement to any Cause of Action against it as any indication that the
Debtors or Reorganized Debtors, as applicable, will not pursue any and all available Causes of Action against
it. The Debtors or Reorganized Debtors, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Entity, except as otherwise expressly provided in the Plan, including Article VIII
of the Plan. Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Court order, the Reorganized Debtors expressly reserve all Causes of Action,
for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or consummation.

         The Reorganized Debtors reserve and shall retain such Causes of Action notwithstanding the rejection or
repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold against any
Entity shall vest in the Reorganized Debtors, except as otherwise expressly provided in the Plan, including Article
VIII of the Plan. The Reorganized Debtors, through their authorized agents or representatives, shall retain and may
exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or approval of the Court.

         13. Closing the Chapter 11 Cases.

         Upon the occurrence of the Effective Date, the Reorganized Debtors shall be permitted to close all of the
Chapter 11 Cases except for one of the Chapter 11 Cases as determined by the Reorganized Debtors, and all contested
matters relating to each of the Debtors, including objections to Claims, shall be administered and heard in such Chapter
11 Case.

F.       Restructuring Expenses.

         The Restructuring Expenses incurred, or estimated to be incurred, up to and including the Effective Date,
payable pursuant to the TSA shall be paid in full in Cash on the Effective Date (to the extent not previously paid
during the course of the Chapter 11 Cases) in accordance with, and subject to, the terms of the TSA, without any
requirement to file a fee application with the Court, without the need for itemized time detail, or without any
requirement for Court review or approval. All Restructuring Expenses to be paid on the Effective Date shall be
estimated prior to and as of the Effective Date.

                                      ARTICLE V.
                 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases.

          Each Executory Contract and Unexpired Lease shall be deemed assumed, unless it is the subject of a motion
to reject that is pending on the Effective Date or has been rejected pursuant to an order of the Court, without the need
for any further notice to or action, order, or approval of the Court, as of the Effective Date, under sections 365 and
1123 of the Bankruptcy Code. The assumption of Executory Contracts and Unexpired Leases hereunder may include
the assignment of certain of such contracts to Affiliates. The Confirmation Order will constitute an order of the Court
approving the above-described assumptions and assignments.




                                                             25
                  Case 21-10565-CSS                Doc 3       Filed 03/14/21         Page 29 of 47



         Except as otherwise provided herein or agreed to by the Debtors and the applicable counterparty, each
assumed Executory Contract or Unexpired Lease shall include all modifications, amendments, supplements,
restatements, or other agreements related thereto, and all rights related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and any other interests. Modifications,
amendments, supplements, and restatements to prepetition Executory Contracts and Unexpired Leases that have been
executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of the
Executory Contract or Unexpired Lease or the validity, priority, or amount of any Claims that may arise in connection
therewith.

          To the maximum extent permitted by law, to the extent any provision in any Executory Contract or Unexpired
Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any “change of control” provision), then such provision shall be deemed modified such
that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such
Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.

B.       Indemnification Obligations.

         On and as of the Effective Date, all Indemnification Provisions, consistent with applicable law, currently in
place (whether in the by-laws, certificates of incorporation or formation, limited liability company agreements, limited
partnership agreements, other organizational documents, board resolutions, indemnification agreements, employment
contracts, or otherwise) for the current and former members of any Governing Body, directors, officers, managers,
employees, attorneys, accountants, investment bankers, and other professionals of, or acting on behalf of, the Debtors,
as applicable, shall be assumed, reinstated and remain intact, irrevocable, and shall survive the Effective Date on terms
no less favorable to such current and former members of any Governing Body, directors, officers, managers,
employees, attorneys, accountants, investment bankers, and other professionals of, or acting on behalf of, the Debtors
than the indemnification provisions in place prior to the Effective Date. None of the Debtors, or the Reorganized
Debtors, as applicable, will amend and/or restate their respective governance documents before or after the Effective
Date to amend, augment, terminate, or adversely affect any of the Debtors’ or the Reorganized Debtors’ obligations
to provide such indemnification rights or such directors’, officers’, employees’, equityholders’ or agents’
indemnification rights. On and as of the Effective Date, any of the Debtors’ indemnification obligations with respect
to any contract or agreement that is the subject of or related to any litigation against the Debtors or Reorganized
Debtors, as applicable, shall be assumed by the Reorganized Debtors and otherwise remain unaffected by the Chapter
11 Cases.

C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

          The Debtors or the Reorganized Debtors, as applicable, shall pay Cures, if any, on the Effective Date or as
soon as reasonably practicable thereafter. Unless otherwise agreed upon in writing by the parties to the applicable
Executory Contract or Unexpired Lease, all requests for payment of Cure that differ from the amounts paid or proposed
to be paid by the Debtors or the Reorganized Debtors to a counterparty must be Filed with the Court on or before
thirty (30) days after the Effective Date. Any such request that is not timely filed shall be disallowed and forever
barred, estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor, without
the need for any objection by the Reorganized Debtors or any other party in interest or any further notice to or action,
order, or approval of the Court. Any Cure shall be deemed fully satisfied, released, and discharged upon payment by
the Debtors or the Reorganized Debtors of the Cure; provided that nothing herein shall prevent the Reorganized
Debtors from paying any Cure despite the failure of the relevant counterparty to File such request for payment of such
Cure. The Reorganized Debtors also may settle any Cure without any further notice to or action, order, or approval
of the Court. In addition, any objection to the assumption of an Executory Contract or Unexpired Lease under the
Plan, must be Filed with the Court on or before 30 days after the Effective Date. Any such objection will be scheduled
to be heard by the Court at the Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus hearing for
which such objection is timely filed. Any counterparty to an Executory Contract or Unexpired Lease that fails to
timely object to the proposed assumption of any Executory Contract or Unexpired Lease will be deemed to have
consented to such assumption.




                                                             26
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 30 of 47



         If there is any dispute regarding any Cure, the ability of the Reorganized Debtors or any assignee to provide
“adequate assurance of future performance” within the meaning of section 365 of the Bankruptcy Code, or any other
matter pertaining to assumption, then payment of Cure shall occur as soon as reasonably practicable after entry of a
Final Order resolving such dispute, approving such assumption (and, if applicable, assignment), or as may be agreed
upon by the Debtors or the Reorganized Debtors, as applicable, and the counterparty to the Executory Contract or
Unexpired Lease.

         Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise and full
payment of any applicable Cure pursuant to this Article V.C shall result in the full release and satisfaction of any
Cures, Claims, or defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change
in control or ownership interest composition or other bankruptcy-related defaults, arising under any assumed
Executory Contract or Unexpired Lease at any time prior to the effective date of assumption. Any and all Proofs of
Claim based upon Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases,
including pursuant to the Confirmation Order, and for which any Cure has been fully paid pursuant to this
Article V.C, shall be deemed disallowed and expunged as of the Effective Date without the need for any
objection thereto or any further notice to or action, order, or approval of the Court.

D.       Insurance Policies.

         Each of the Debtors’ insurance policies and any agreements, documents, or instruments relating thereto, are
treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, (1) the
Debtors shall be deemed to have assumed all insurance policies and any agreements, documents, and instruments
relating to coverage of all insured Claims and (2) such insurance policies and any agreements, documents, or
instruments relating thereto shall revest in the Reorganized Debtors.

E.       Reservation of Rights.

         Nothing contained in the Plan or the Plan Supplement, shall constitute an admission by the Debtors or any
other party in interest that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that any
of the Reorganized Debtors have any liability thereunder. If there is a dispute regarding whether a contract or lease
is or was executory or unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as
applicable, shall have thirty (30) days following entry of a Final Order resolving such dispute to alter its treatment of
such contract or lease under the Plan.

F.       Nonoccurrence of Effective Date.

         In the event that the Effective Date does not occur, the Court shall retain jurisdiction with respect to any
request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.

G.       Contracts and Leases Entered Into After the Petition Date.

         Contracts and leases entered into after the Petition Date by any Debtor, including any Executory Contracts
and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or the Reorganized
Debtors liable thereunder in the ordinary course of their business. Accordingly, such contracts and leases (including
any assumed Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the
Confirmation Order.

                                              ARTICLE VI.
                                  PROVISIONS GOVERNING DISTRIBUTIONS

A.       Timing and Calculation of Amounts to Be Distributed.

        Unless otherwise provided in the Plan, on the Effective Date (or if a Claim is not an Allowed Claim or
Allowed Interest on the Effective Date, on the date that such Claim or Interest becomes an Allowed Claim or Allowed




                                                           27
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 31 of 47



Interest) or as soon as reasonably practicable thereafter, each Holder of an Allowed Claim or Allowed Interest (as
applicable) shall receive the full amount of the distributions that the Plan provides for Allowed Claims or Allowed
Interests (as applicable) in the applicable Class. In the event that any payment or act under the Plan is required to be
made or performed on a date that is not a Business Day, then the making of such payment or the performance of such
act may be completed on the next succeeding Business Day, but shall be deemed to have been completed as of the
required date. If and to the extent that there are Disputed Claims or Disputed Interests, distributions on account of
any such Disputed Claims or Disputed Interests shall be made pursuant to the provisions set forth in Article VII hereof.
Except as otherwise provided in the Plan, Holders of Claims or Interests shall not be entitled to interest, dividends, or
accruals on the distributions provided for in the Plan, regardless of whether such distributions are delivered on or at
any time after the Effective Date.

B.       Disbursing Agent.

          All distributions under the Plan shall be made by the Disbursing Agent on the Effective Date. The
Disbursing Agent shall not be required to give any bond or surety or other security for the performance of its duties
unless otherwise ordered by the Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered,
all costs and expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.

C.       Rights and Powers of Disbursing Agent.

         1.   Powers of the Disbursing Agent.

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
(c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
be vested in the Disbursing Agent by order of the Court, pursuant to the Plan, or as deemed by the Disbursing Agent
to be necessary and proper to implement the provisions hereof.

         2.   Expenses Incurred On or After the Effective Date.

         Except as otherwise ordered by the Court, the amount of any reasonable fees and expenses incurred by the
Disbursing Agent on or after the Effective Date (including taxes), and any reasonable compensation and expense
reimbursement claims (including reasonable attorney fees and expenses), made by the Disbursing Agent shall be paid
in Cash by the Reorganized Debtors.

D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions.

         1.   Record Date for Distribution.

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record Holders listed on the Claims
Register as of the close of business on the Distribution Record Date.

         2.   Delivery of Distributions in General.

          Except as otherwise provided herein, the Disbursing Agent shall make distributions to Holders of Allowed
Claims and Allowed Interests (as applicable) as of the Distribution Record Date at the address for each such Holder
as indicated on the Debtors’ records as of the date of any such distribution; provided that the manner of such
distributions shall be determined at the discretion of the Reorganized Debtors; provided further that the address for
each Holder of an Allowed Claim shall be deemed to be the address set forth in any Proof of Claim Filed by that
Holder.

         With respect to any distributions on the RBL Claims, distributions are to be made to the RBL Claim Agent.




                                                           28
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 32 of 47



         With respect to any distributions of BCEI Common Stock, to the extent the distribution procedures set forth
herein conflict with those contemplated under the Merger Agreement, the procedures set forth under the Merger
Agreement shall control unless BCEI and the Reorganized Debtors consent otherwise, such consent not to be
unreasonably withheld or delayed, including after taking into account the advice provided by the Disbursing Agent.

         3.   Minimum Distributions.

          With respect to distributions of BCEI Common Stock on account of Allowed Interests, when any distribution
pursuant to the Plan would result in the issuance of a number of shares of BCEI Common Stock that is not a whole
number, such Holder shall receive, in lieu thereof, Cash (without interest) in an amount equal to the product of (i) such
fractional part of a share of BCEI Common Stock multiplied by (ii) the volume weighted average price of BCEI’s
presently issued and outstanding common stock for the five (5) consecutive trading days immediately prior to the
Effective Date as reported by Bloomberg, L.P. As promptly as practicable after the determination of the amount of
Cash, if any, to be paid to such Holders, the Disbursing Agent shall so notify BCEI and the Reorganized Debtors, and
they shall cause the Disbursing Agent to forward payments to such Holders subject to and in accordance with the
terms hereof and the Merger Agreement. With respect to distributions of BCEI Common Stock on account of Allowed
Claims, when any distribution pursuant to the Plan would result in the issuance of a number of shares of BCEI
Common Stock that is not a whole number, such fractional part of a share of BCEI Common Stock will be rounded
down to the nearest whole share and no fractional shares of BCEI Common Stock will be issued, and no other
compensation will be paid in respect of such fractional shares.

          With respect to distributions of New Take Back Notes, the principal amounts of such notes distributable to
each Holder of Allowed Notes Claims will be rounded down the nearest amount that is equal to $2,000 and integral
multiples of $1,000 in excess thereof and no additional shares of BCEI Common Stock will be issued or payment
made in compensation for such adjustments; provided, however, that insofar as the application of the foregoing rule
causes a Holder of Allowed Notes Claims to forfeit all of the New Take Back Notes that would otherwise be
distributable to such Holder hereunder, the Reorganized Debtors reserve the right to pay such de minimis Holder Cash
in lieu of New Take Back Notes.

         4.   Undeliverable Distributions and Unclaimed Property.

          In the event that any distribution to any Holder of Allowed Claims or Allowed Interests (as applicable) is
returned as undeliverable, no distribution to such Holder shall be made unless and until the Disbursing Agent has
determined the then-current address of such Holder, at which time such distribution shall be made to such Holder
without interest; provided that such distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After such date, all unclaimed property or
interests in property shall revert to the Reorganized Debtors automatically and without need for a further order by the
Court (notwithstanding any applicable federal, provincial or state escheat, abandoned, or unclaimed property laws to
the contrary), and the Claim of any Holder of Claims and Interests to such property or Interest in property shall be
discharged and forever barred.

E.       Manner of Payment.

         At the option of the Disbursing Agent, any Cash payment to be made hereunder may be made by check or
wire transfer or as otherwise required or provided in applicable agreements.

F.       Compliance with Tax Requirements.

          In connection with the Plan, to the extent applicable, the Reorganized Debtors shall comply with all tax
withholding and reporting requirements imposed on them by any Governmental Unit, and all distributions made
pursuant to the Plan shall be subject to such withholding and reporting requirements, including tax withholding by
BCEI pursuant to Article III of the Merger Agreement. Notwithstanding any provision in the Plan to the contrary, the
Reorganized Debtors, the Disbursing Agent, and BCEI (to the extent set forth in the Merger Agreement) shall be
authorized to take all actions necessary to comply with such withholding and reporting requirements, including (i)
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay applicable




                                                           29
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 33 of 47



withholding taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
or establishing any other mechanisms they believe are reasonable and appropriate, and (ii) with respect to withholding
by BCEI pursuant to the Merger Agreement, withholding of Taxes (as defined in the Merger Agreement) taken in
BCEI Common Stock. The Reorganized Debtors reserve the right to allocate all distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support, and other spousal awards, Liens, and
encumbrances. Any amounts withheld pursuant to the Plan shall be deemed to have been distributed to and received
by the applicable recipient for all purposes of the Plan. The distributing party may require a Holder of an Allowed
Claim or Interest to complete and return an Internal Revenue Service Form W-8 or W-9, as applicable to each such
Holder, and any other applicable tax forms.

G.       Allocations.

        Distributions in respect of Allowed Claims shall be allocated first to the portion of such Claims for accrued
but unpaid interest (as determined for federal income tax purposes) and then, to the extent the consideration exceeds
the amount of accrued but unpaid interest, to the principal amount of such Claims.

H.       No Postpetition Interest on Claims.

          Unless otherwise specifically provided for in the Plan or the Confirmation Order, or required by applicable
bankruptcy and non-bankruptcy law, postpetition interest shall not accrue or be paid on any prepetition Claims, and
no Holder of a prepetition Claim shall be entitled to interest accruing on or after the Petition Date on any such
prepetition Claim.

I.       Foreign Currency Exchange Rate.

          Except as otherwise provided in a Court order, as of the Effective Date, any Claim asserted in currency other
than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the exchange rate
for the applicable currency as published in The Wall Street Journal (National Edition), on the Effective Date.

J.       Setoffs and Recoupment.

          Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant to section 553 of the
Bankruptcy Code, set off and/or recoup against any Plan Distributions to be made on account of any Allowed Claim
(other than any Allowed Notes Claim held by a Consenting Noteholder), any and all claims, rights, and Causes of
Action that such Reorganized Debtor may hold against the Holder of such Allowed Claim to the extent such setoff or
recoupment is either (1) agreed in amount among the relevant Reorganized Debtor(s) and Holder of Allowed Claim
or (2) otherwise adjudicated by the Court or another court of competent jurisdiction; provided that neither the failure
to effectuate a setoff or recoupment nor the allowance of any Claim hereunder shall constitute a waiver or release by
a Reorganized Debtor or its successor of any and all claims, rights, and Causes of Action that such Reorganized Debtor
or its successor may possess against the applicable Holder. In no event shall any Holder of Claims against, or Interests
in, the Debtors be entitled to recoup any such Claim or Interest against any claim, right, or Cause of Action of the
Debtors or the Reorganized Debtors, as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors in accordance with Article XII.G of the Plan on or before the Effective
Date, notwithstanding any indication in any Proof of Claim or otherwise that such Holder asserts, has, or intends to
preserve any right of recoupment.

K.       Claims Paid or Payable by Third Parties.

         1.   Claims Paid by Third Parties.

         The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such Claim shall be
disallowed without a Claim objection having to be Filed and without any further notice to or action, order, or approval
of the Court, to the extent that the Holder of such Claim receives payment in full on account of such Claim from a
party that is not a Debtor or a Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent a
Holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a




                                                           30
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 34 of 47



Debtor or a Reorganized Debtor on account of such Claim, such Holder shall, within 14 days of receipt thereof, repay
or return the distribution to the applicable Reorganized Debtor, to the extent the Holder’s total recovery on account of
such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of any such
distribution under the Plan. The failure of such Holder to timely repay or return such distribution shall result in the
Holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate on such amount
owed for each Business Day after the 14-day grace period specified above until the amount is repaid.

         2.   Claims Payable by Third Parties.

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claim objection having to be Filed and
without any further notice to or action, order, or approval of the Court.

         3.   Applicability of Insurance Policies.

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
of any defenses, including coverage defenses, held by such insurers.

                                          ARTICLE VII.
                              PROCEDURES FOR RESOLVING CONTINGENT,
                                UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Disputed Claims Process.

          Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the Unimpaired status of all Allowed
General Unsecured Claims under the Plan, except as required by the Plan, Holders of Claims need not File Proofs of
Claim, and the Reorganized Debtors and the Holders of Claims shall determine, adjudicate, and resolve any disputes
over the validity and amounts of such Claims in the ordinary course of business as if the Chapter 11 Cases had not
been commenced except that (unless expressly waived pursuant to the Plan) the Allowed amount of such Claims shall
be subject to the limitations or maximum amounts permitted by the Bankruptcy Code, including sections 502 and 503
of the Bankruptcy Code, to the extent applicable, and the Court shall retain jurisdiction to adjudicate Disputed Claim
matters. All Proofs of Claim filed in these Chapter 11 Cases shall be considered objected to and Disputed without
further action by the Debtors. Upon the Effective Date and in light of the Unimpaired status of all Allowed General
Unsecured Claims under the Plan, all Proofs of Claim filed against the Debtors, regardless of the time of filing, and
including Proofs of Claim filed after the Effective Date, shall be deemed withdrawn and expunged, other than as
provided below. Notwithstanding anything in this Plan to the contrary, disputes regarding the amount of any Cure
pursuant to section 365 of the Bankruptcy Code and Claims that the Debtors seek to have determined by the Court,
shall in all cases be determined by the Court.
         For the avoidance of doubt, there is no requirement to File a Proof of Claim or Proof of Interest (or move the
Court for allowance) to be an Allowed Claim or Allowed Interest, as applicable, under the Plan. Notwithstanding the
foregoing, Entities must File Cure objections as set forth in Article V..C of the Plan to the extent such Entity disputes
the amount of the Cure paid or proposed to be paid by the Debtors or the Reorganized Debtors to a counterparty.
Except as otherwise provided herein, all Proofs of Claim filed after the Effective Date shall be disallowed and
forever barred, estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized
Debtor, without the need for any objection by the Reorganized Debtors or any further notice to or action, order,
or approval of the Court.




                                                           31
                 Case 21-10565-CSS                Doc 3       Filed 03/14/21          Page 35 of 47



B.       Allowance of Claims.

         After the Effective Date and subject to the terms of this Plan, each of the Reorganized Debtors shall have and
retain any and all rights and defenses such Debtor had with respect to any Claim or Interest immediately prior to the
Effective Date. The Debtors may affirmatively determine to deem Unimpaired Claims Allowed.

C.       Claims Administration Responsibilities.

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
have the sole authority: (1) to File, withdraw, or litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by the Court; and (3) to
administer and adjust the Claims Register to reflect any such settlements or compromises without any further notice
to or action, order, or approval by the Court. For the avoidance of doubt, except as otherwise provided herein, from
and after the Effective Date, each Reorganized Debtor shall have and retain any and all rights and defenses such
Debtor had immediately prior to the Effective Date with respect to any Disputed Claim or Interest.

         Notwithstanding the foregoing, the Debtors and Reorganized Debtors shall be entitled to dispute and/or
otherwise object to any General Unsecured Claim in accordance with applicable nonbankruptcy law. If the Debtors,
or Reorganized Debtors dispute any General Unsecured Claim, such dispute may be determined, resolved, or
adjudicated, as the case may be, in the manner as if the Chapter 11 Cases had not been commenced. In any action or
proceeding to determine the existence, validity, or amount of any General Unsecured Claim, any and all claims or
defenses that could have been asserted by the applicable Debtor(s) or the Entity holding such General Unsecured
Claim are preserved as if the Chapter 11 Cases had not been commenced, provided that, for the avoidance of doubt,
the Allowed amount of such Claims shall be subject to the limitations or maximum amounts permitted by the
Bankruptcy Code, including sections 502 and 503 of the Bankruptcy Code to the extent applicable.

D.       Adjustment to Claims or Interests without Objection.

         Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended, or superseded
may be adjusted or expunged on the Claims Register by the Reorganized Debtors without the Reorganized Debtors
having to File an application, motion, complaint, objection, or any other legal proceeding seeking to object to such
Claim or Interest and without any further notice to or action, order, or approval of the Court.

E.       Disallowance of Claims or Interests.

          All Claims and Interests of any Entity from which property is sought by the Debtors under sections 542, 543,
550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized Debtors allege is a transferee of a transfer
that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be
disallowed if: (a) the Entity, on the one hand, and the Debtors or the Reorganized Debtors, as applicable, on the other
hand, agree or the Court has determined by Final Order that such Entity or transferee is liable to turn over any property
or monies under any of the aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has
failed to turn over such property by the date set forth in such agreement or Final Order.

                                        ARTICLE VIII.
                  SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Discharge of Claims and Termination of Interests.

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan, the Merger Agreement, the Confirmation Order, or in any contract, instrument, or other agreement or document
created or entered into pursuant to the Plan including the Definitive Documents (as defined in the TSA), the
distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and
release, effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or compromised
after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
including any interest accrued on Claims or Interests from and after the Petition Date, whether known or unknown,




                                                            32
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 36 of 47



against, liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or
properties, regardless of whether any property shall have been distributed or retained pursuant to the Plan on account
of such Claims or Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date,
any liability (including withdrawal liability) to the extent such Claims or Interests relate to services performed by
employees of the Debtors prior to the Effective Date and that arise from a termination of employment, any contingent
or non-contingent liability on account of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not:
(1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy
Code; (2) a Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan. The Confirmation Order shall
be a judicial determination of the discharge of all Claims and Interests subject to the occurrence of the Effective Date.

B.       Release of Liens.

         Except as otherwise provided in the Exit RBL Documents, the Plan, the Merger Agreement, the
Confirmation Order, or any contract, instrument, release, or other agreement or document created pursuant
to the Plan, on the Effective Date and concurrently with the applicable distributions made pursuant to the Plan
and, in the case of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as
of the Effective Date, except for Other Secured Claims that the Debtors elect to reinstate in accordance with
Article III.B.1 hereof, all mortgages, deeds of trust, Liens, pledges, or other security interests against any
property of the Estates shall be fully released and discharged, and all of the right, title, and interest of any
Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns. Any Holder of such Secured Claim (and the applicable
agents for such Holder) shall be authorized and directed, at the sole cost and expense of the Reorganized
Debtors, to release any collateral or other property of any Debtor (including any cash collateral and possessory
collateral) held by such Holder (and the applicable agents for such Holder), and to take such actions as may be
reasonably requested by the Reorganized Debtors to evidence the release of such Lien, including the execution,
delivery, and filing or recording of such releases. The presentation or filing of the Confirmation Order to or
with any federal, state, provincial, or local agency or department shall constitute good and sufficient evidence
of, but shall not be required to effect, the termination of such Liens.

C.       Releases by the Debtors.

          Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby confirmed, on and
after the Effective Date, each Released Party is deemed released and discharged by each and all of the Debtors,
the Reorganized Debtors, and their Estates, in each case on behalf of themselves and their respective successors,
assigns, and representatives, and any and all other entities who may purport to assert any Cause of Action,
directly or derivatively, by, through, for, or because of the foregoing entities, from any and all Claims and
Causes of Action, whether known or unknown, including any derivative claims, asserted or assertable on behalf
of any of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been legally
entitled to assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim
against, or Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest in, a Debtor
or other Entity could have asserted on behalf of the Debtors, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors (including the management, ownership, or operation thereof), the
purchase, sale, or rescission of any security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the Merger
Agreement, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding
Avoidance Actions brought as counterclaims or defenses to Claims asserted against the Debtors), intercompany
transactions, the Chapter 11 Cases, the TSA, the formulation, preparation, dissemination, negotiation, entry
into, or filing of, as applicable, the Merger Agreement, the TSA and related prepetition transactions, the
Definitive Documents, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document created or entered into in
connection with the Merger Agreement, the TSA, the Disclosure Statement, the Plan, the Plan Supplement, the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of consummation,
the administration and implementation of the Plan, including the issuance, distribution, or conversion of



                                                           33
                Case 21-10565-CSS              Doc 3       Filed 03/14/21        Page 37 of 47



securities pursuant to the Merger Agreement, the Plan, or the distribution of property under the Plan or any
other related agreement, including the Merger Agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release any post-
Effective Date obligations of any party or Entity under the Plan, the Merger Agreement, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, including the assumption of the Indemnification Provisions as set forth in the
Plan.

         Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to Bankruptcy Rule
9019, of the Debtor Release, which includes by reference each of the related provisions and definitions contained
in the Plan, and further, shall constitute the Court’s finding that the Debtor Release is: (a) in exchange for the
good and valuable consideration provided by the Released Parties, including, without limitation, the Released
Parties’ contributions to facilitating the Restructuring and implementing the Plan; (b) a good faith settlement
and compromise of the Claims released by the Debtor Release; (c) in the best interests of the Debtors and all
holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’ Estates
asserting any Claim or Cause of Action released pursuant to the Debtor Release.

D.       Releases by Holders of Claims and Interests.

          Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party, in each case on behalf of itself and its respective successors, assigns, and representatives, and
any and all other entities who may purport to assert any Cause of Action, directly or derivatively, by, through,
or because of the foregoing entities, is deemed to have released and discharged each Debtor, Reorganized
Debtor, and Released Party from any and all Claims and Causes of Action, whether known or unknown,
including any derivative claims, asserted or assertable on behalf of any of the Debtors, that such Entity would
have been legally entitled to assert (whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors (including the management, ownership or operation
thereof), the purchase, sale, or rescission of any security of the Debtors or Reorganized Debtors, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions
brought as counterclaims or defenses to Claims asserted against the Debtors), intercompany transactions, the
Chapter 11 Cases, the TSA, the formulation, preparation, dissemination, negotiation, entry into or filing of, as
applicable, the TSA and related prepetition transactions, the Definitive Documents, the Disclosure Statement,
the Plan, the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the TSA, the Merger Agreement, the
Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of consummation, the administration and implementation of the Plan,
including the issuance, distribution or conversion of securities pursuant to the Merger Agreement, the Plan, or
the distribution of property under the Plan or any other related agreement, including the Merger Agreement,
or upon any other related act or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth
above do not release any post-Effective Date obligations of any party or Entity under the Plan, the Merger
Agreement, any Restructuring Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan, including the assumption of the Indemnification
Provisions as set forth in the Plan.

         Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to Bankruptcy Rule
9019, of the Third-Party Release, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that the Third-Party Release is: (a)
consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for the good and valuable
consideration provided by the Released Parties; (d) a good faith settlement and compromise of the Claims
released by the Third-Party Release; (e) in the best interests of the Debtors and their Estates; (f) fair, equitable,
and reasonable; (g) given and made after due notice and opportunity for hearing; and (h) a bar to any of the
Releasing Parties asserting any Claim or Cause of Action released pursuant to the Third-Party Release.



                                                         34
                 Case 21-10565-CSS               Doc 3      Filed 03/14/21         Page 38 of 47



E.       Exculpation.

         Effective as of the Effective Date, without affecting or limiting either the Debtor Release or the
Third-Party Release, and except as otherwise specifically provided in the Plan, no Exculpated Party shall have
or incur liability for, and each Exculpated Party is released and exculpated from, any Cause of Action for any
Claim related to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, entry into, or filing of, as applicable, the Merger
Agreement, the TSA and related prepetition transactions, the Disclosure Statement, the Plan, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Merger Agreement, the TSA, the Definitive Documents, the
Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of consummation, the administration and implementation of the Plan,
including the issuance, distribution or conversion of securities pursuant to the Merger Agreement, the Plan, or
the distribution of property under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or before the Effective Date,
except for Claims related to any act or omission that is determined in a Final Order by a court of competent
jurisdiction to have constituted actual fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan.

          The Exculpated Parties and other parties set forth above have, and upon confirmation of the Plan shall
be deemed to have, participated in good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on
account of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.

F.       Injunction.

         Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy Code, and except as
otherwise expressly provided in the Plan or the Confirmation Order or for obligations issued or required to be
paid pursuant to the Plan or the Confirmation Order, all Entities that have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are permanently enjoined, from
and after the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection with or with respect to any
such Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any
judgment, award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the Estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind against
any obligation due from such Entities or against the property of such Entities on account of or in connection
with or with respect to any such Claims or Interests unless such Holder has Filed a motion requesting the right
to perform such setoff on or before the Effective Date, and notwithstanding an indication of a Claim or Interest
or otherwise that such Holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law
or otherwise; and (5) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests released or settled pursuant to
the Plan.

G.       Protections against Discriminatory Treatment.

          Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,
discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the
Reorganized Debtors have been associated, solely because each Debtor has been a debtor under chapter 11 of the



                                                          35
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 39 of 47



Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11
Cases but before the Debtors are granted or denied a discharge), or has not paid a debt that is dischargeable in the
Chapter 11 Cases.

H.       Document Retention.

         On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance with their
standard document retention policy, as may be altered, amended, modified, or supplemented by the Reorganized
Debtors.

I.       Reimbursement or Contribution.

          If the Court disallows a Claim for reimbursement or contribution of an Entity pursuant to section 502(e)(1)(B)
of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of allowance or disallowance,
such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy Code, unless
prior to the Confirmation Date: (1) such Claim has been adjudicated as non-contingent or (2) the relevant Holder of
a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final Order has been entered prior
to the Confirmation Date determining such Claim as no longer contingent.

                                          ARTICLE IX.
                       CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.       Conditions Precedent to the Effective Date.

        It shall be a condition to the Effective Date of the Plan that the following conditions shall have been satisfied
or waived pursuant to the provisions of Article IX.B hereof:

                 1. the Court shall have entered the Confirmation Order, which shall be consistent with the TSA
         and the Merger Agreement (and subject to the consent, approval, and consultation rights set forth in each);

                   2. the final version of the Plan Supplement and all of the schedules, documents, and exhibits
         contained therein (and any amendment thereto) shall have been filed with the Court, which shall be consistent
         with the TSA and the Merger Agreement (and subject to the consent, approval, and consultation rights set
         forth in each);

                  3.    the TSA shall not have been terminated and shall be in full force and effect;

                  4. the Merger shall have been consummated or is anticipated to be consummated concurrent with
         the occurrence of the Effective Date;

                  5. the Exit RBL Documents shall have been executed and delivered (which shall be in form and
         substance acceptable to the Debtors, BCEI, the Required Consenting Noteholders, and the Exit RBL Agent
         and consistent with the TSA and the Merger Agreement (and subject to the consent, approval, and
         consultation rights set forth in each)), and all conditions precedent to the consummation of such Exit RBL
         Documents, shall have been waived or satisfied in accordance with their terms;

                  6. all Allowed Professional Fee Claims shall have been paid in full or amounts sufficient to pay
         such fees and expenses after the Effective Date have been placed in the Professional Fee Escrow Account
         pending approval by the Court;

                 7. the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
         documents that are necessary to implement and effectuate the Plan, and each of the transactions contemplated
         by the Restructuring Transactions, including the Merger; and

                  8.    the Debtors shall have paid the Restructuring Expenses.




                                                           36
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21         Page 40 of 47



B.       Waiver of Conditions.

         The conditions to Confirmation and consummation set forth in this Article IX may be waived by the Debtors
with the consent of the Required Consenting Noteholders and BCEI, in each case not to be unreasonably withheld or
delayed, and consistent with the TSA and the Merger Agreement (and subject to the consent, approval, and
consultation rights set forth in each), without notice, leave, or order of the Court or any formal action other than
proceedings to confirm or consummate the Plan.

C.       Effect of Failure of Conditions.

          If consummation does not occur, the Plan shall be null and void in all respects and nothing contained in the
Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims by the Debtors, Claims, or
Interests; (2) prejudice in any manner the rights of the Debtors, any Holders of Claims or Interests, BCEI, or any other
Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of Claims
or Interests, BCEI, or any other Entity, provided, however, that such termination of the TSA and rendering of the Plan
null and void shall not affect the validity or enforceability of any other order entered by the Court or of any agreement,
instrument or other documents executed by any Debtor prior to such date of such termination, including, without
limitation, the Merger Agreement (except as otherwise provided therein), and any other agreement, instrument or other
document executed in connection therewith.

                                        ARTICLE X.
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification and Amendments.

         Except as otherwise specifically provided in the Plan and subject to the terms of the TSA and the Merger
Agreement, (including the consent, approval, and consultation rights set forth in each), the Debtors reserve the right
to modify the Plan, whether such modification is material or immaterial, and seek Confirmation consistent with the
Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan. Subject to those restrictions on
modifications set forth in the Plan and the requirements of section 1127 of the Bankruptcy Code, Rule 3019 of the
Federal Rules of Bankruptcy Procedure, and, to the extent applicable, sections 1122, 1123, and 1125 of the Bankruptcy
Code, each of the Debtors expressly reserves its respective rights to revoke or withdraw, or, to alter, amend, or modify
the Plan with respect to such Debtor, one or more times, after Confirmation, and, to the extent necessary may initiate
proceedings in the Court to so alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any
inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such matters as may be necessary
to carry out the purposes and intent of the Plan, consistent with the TSA and the Merger Agreement (and subject to
the consent, approval, and consultation rights set forth in each).

B.       Effect of Confirmation on Modifications.

          Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.

C.       Revocation or Withdrawal of Plan.

          Subject to the terms of the TSA and the Merger Agreement (including the consent, approval, and consultation
rights set forth in each), the Debtors reserve the right to revoke or withdraw the Plan prior to the Confirmation Date
and to File subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan, or if Confirmation or
consummation does not occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount certain of any Claim or Interest or
Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected under the
Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null and void; and (3) nothing
contained in the Plan shall: (a) constitute a waiver or release of any Claims or Interests; (b) prejudice in any manner




                                                           37
                 Case 21-10565-CSS                Doc 3       Filed 03/14/21         Page 41 of 47



the rights of such Debtor, BCEI, or any other Entity; or (c) constitute an admission, acknowledgement, offer, or
undertaking of any sort by such Debtor, BCEI, or any other Entity.

                                                ARTICLE XI.
                                         RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Court shall retain exclusive jurisdiction over all matters arising out of, or relating to, the TSA,
the Merger Agreement, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy
Code, including jurisdiction to:

         1.           allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the secured or unsecured status, priority, amount,
or allowance of Claims or Interests;

         2.            decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
Bankruptcy Code or the Plan;

         3.           resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of
any Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable
and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Cure pursuant to section
365 of the Bankruptcy Code; (b) any potential contractual obligation under any Executory Contract or Unexpired
Lease that is assumed; (c) the Reorganized Debtors amending, modifying, or supplementing, after the Effective Date,
pursuant to Article V hereof, any Executory Contracts or Unexpired Leases to the list of Executory Contracts and
Unexpired Leases to be assumed or rejected or otherwise; and (d) any dispute regarding whether a contract or lease is
or was executory or expired;

        4.           ensure that distributions to Holders of Allowed Claims and Allowed Interests (as applicable)
are accomplished pursuant to the provisions of the Plan;

         5.           adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated
matters, and any other matters, and grant or deny any applications involving a Debtor that may be pending on the
Effective Date;

         6.            adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy
Code;

         7.            resolve any cases, controversies, suits, or disputes that may arise in connection with General
Unsecured Claims, including establishment of a bar date, related notice, claim objections, allowance, disallowance,
estimation, and distribution;

       8.            enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
documents created or entered into in connection with the Plan or the Disclosure Statement;

         9.          enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a)
of the Bankruptcy Code;

        10.           resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in
connection with the consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in
connection with the Plan;




                                                            38
                 Case 21-10565-CSS                Doc 3       Filed 03/14/21         Page 42 of 47



        11.             issue injunctions, enter and implement other orders, or take such other actions as may be
necessary to restrain interference by any Entity with consummation or enforcement of the Plan;

         12.           resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the releases,
injunctions, exculpations, and other provisions contained in Article VIII hereof and enter such orders as may be
necessary or appropriate to implement such releases, injunctions, exculpations, and other provisions;

        13.           resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
repayment or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest
for amounts not timely repaid pursuant to Article VI.K hereof;

        14.           enter and implement such orders as are necessary if the Confirmation Order is for any reason
modified, stayed, reversed, revoked, or vacated;

        15.           determine any other matters that may arise in connection with or relate to the Plan, the
Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or other agreement or
document created in connection with the Plan, the Plan Supplement, or the Disclosure Statement;

         16.           enter an order concluding or closing the Chapter 11 Cases;

         17.           adjudicate any and all disputes arising from or relating to distributions under the Plan;

         18.          consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Court order, including the Confirmation Order.

         19.          determine requests for the payment of Claims and Interests entitled to priority pursuant to
section 507 of the Bankruptcy Code;

        20.           hear and determine disputes arising in connection with the interpretation, implementation, or
enforcement of the Plan or the Confirmation Order, including disputes arising under agreements, documents, or
instruments executed in connection with the Plan;

         21.          hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

         22.          hear and determine all disputes involving the existence, nature, scope, or enforcement of any
exculpations, discharges, injunctions and releases granted in the Plan, including under Article VIII hereof, regardless
of whether such termination occurred prior to or after the Effective Date;

         23.           enforce all orders previously entered by the Court; and

         24.           hear any other matter not inconsistent with the Bankruptcy Code.

         As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the Exit RBL Facility
and any related documents thereto and the New Organizational Documents shall be governed by the jurisdictional
provisions therein and the Court shall not retain any jurisdiction with respect thereto.

                                                ARTICLE XII.
                                         MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect.

        Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise,
upon the occurrence of the Effective Date, the terms of the Plan (including, for the avoidance of doubt, the Plan
Supplement) shall be immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized



                                                            39
                 Case 21-10565-CSS                Doc 3       Filed 03/14/21          Page 43 of 47



Debtors, and any and all Holders of Claims or Interests (irrespective of whether such Claims or Interests are deemed
to have accepted the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases,
discharges, and injunctions described in the Plan, each Entity acquiring property under the Plan, and any and all
non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.

B.       Additional Documents.

         On or before the Effective Date, and consistent in all respects with the terms of the TSA and the Merger
Agreement, the Debtors may File with the Court such agreements and other documents as may be necessary to
effectuate and further evidence the terms and conditions of the Plan, the TSA, and the Merger Agreement. The Debtors
or the Reorganized Debtors, as applicable, and all Holders of Claims or Interests receiving distributions pursuant to
the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the provisions and intent of the
Plan.

C.       Payment of Statutory Fees.

         All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Court at a hearing
pursuant to section 1128 of the Bankruptcy Code, shall be paid by each of the Reorganized Debtors (or the Disbursing
Agent on behalf of each of the Reorganized Debtors) for each quarter (including any fraction thereof) until the Chapter
11 Cases are converted, dismissed, or closed, whichever occurs first.

D.       Statutory Committee and Cessation of Fee and Expense Payment.

         On the Effective Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve and members
thereof shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases. The
Reorganized Debtors shall no longer be responsible for paying any fees or expenses incurred by the members of or
advisors to any statutory committees after the Effective Date.

E.       Reservation of Rights.

         Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Court shall enter
the Confirmation Order, and the Confirmation Order shall have no force or effect if the Effective Date does not occur.
None of the Filing of the Plan, any statement or provision contained in the Plan, or the taking of any action by any
Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be
an admission or waiver of any rights of any Debtor with respect to the Holders of Claims or Interests prior to the
Effective Date.

F.       Successors and Assigns.

          The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.       Notices.

         All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have been duly given or




                                                            40
                Case 21-10565-CSS              Doc 3      Filed 03/14/21       Page 44 of 47



made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:

        1.   if to the Debtors, to:

                 HighPoint Resources Corp
                 555 17th Street
                 Suite 3700
                 Denver, Colorado 80202
                 Attention: William M. Crawford, Chief Financial Officer, and Kenneth A. Wonstolen, Senior VP
                 and General Counsel
                 Email address: bcrawford@hpres.com and kwonstolen@hpres.com

                 with copies to:

                 Kirkland & Ellis LLP
                 601 Lexington Avenue
                 New York, New York 10022
                 Facsimile: (212) 446-4900
                 Attention: Joshua A. Sussberg, P.C.
                 E-mail addresses: joshua.sussberg@kirkland.com

                 - and -

                 Kirkland & Ellis LLP
                 300 North LaSalle
                 Chicago, Illinois 60654
                 Facsimile: (312) 862-2200
                 Attention: Marc Kieselstein, P.C., W. Benjamin Winger
                 E-mail address: marc.kieselstein@kirkland.com and benjamin.winger@kirkland.com

                 with copies to

                 Klehr Harrison Harvey Branzburg LLP
                 1835 Market Street
                 Suite 1400
                 Philadelphia, Pennsylvania 19103
                 Facsimile: (215) 568-6603
                 Attention: Morton R. Branzburg
                 E-mail addresses: mbranzburg@klehr.com

                 and

                 Klehr Harrison Harvey Branzburg LLP
                 919 North Market Street
                 Suite 1000
                 Wilmington, Delaware 19801
                 Facsimile: (302) 426-9193
                 Attention: Domenic E. Pacitti
                 E-mail addresses: dpacitti@klehr.com


        2.   if to the Consenting Noteholders, to:

                  Akin Gump Strauss Hauer & Feld LLP
                  Bank of America Tower, 1 Bryant Park,



                                                        41
                 Case 21-10565-CSS              Doc 3       Filed 03/14/21        Page 45 of 47



                  New York, NY 10036
                  Attention: Michael S. Stamer; and Meredith A. Lahaie
                             mstamer@akingump.com; and mlahaie@akingump.com


         3.   if to a Consenting Shareholder, to:

                  Fifth Creek Energy Company, LLC
                  c/o NGP
                  2850 N. Harwood Street, 19th Floor
                  Dallas, Texas 75201
                  Attention: Jeffrey A. Zlotky
                  E-mail address: jzlotky@ngptrs.com



         4.   if to BCEI, to:

                  Bonanza Creek Energy Inc.
                  410 17th St,
                  Denver, CO 80202
                  Attention: Skip Marter, General Counsel
                  E-mail address: SMarter@bonanzacrk.com

                  with copy to:

                  Vinson & Elkins LLP
                  1001 Fannin St,
                  Houston, TX 77002
                  Attention: Paul E. Heath
                  E-mail address: pheath@velaw.com

        After the Effective Date, the Debtors have authority to send a notice to Entities that to continue to receive
documents pursuant to Bankruptcy Rule 2002, such Entity must File a renewed request to receive documents pursuant
to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to limit the list of Entities receiving
documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

H.       Term of Injunctions or Stays.

          Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order) shall remain
in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the Confirmation
Order shall remain in full force and effect in accordance with their terms.

I.       Entire Agreement.

         Except as otherwise indicated, and without limiting the effectiveness of the TSA, the Plan (including, for the
avoidance of doubt, the Plan Supplement) supersedes all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan. For the avoidance of doubt, nothing in the Plan or the Plan Supplement shall modify, amend,
waive or alter the Merger Agreement or increase the obligations of any Entity beyond what is set forth in the Merger
Agreement.




                                                          42
                 Case 21-10565-CSS               Doc 3       Filed 03/14/21          Page 46 of 47



J.       Exhibits.

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits
and documents from the Debtors’ restructuring website at http://dm.epiq11.com/HighPoint or the Court’s website at
www.txs.uscourts.gov/bankruptcy. To the extent any exhibit or document is inconsistent with the terms of the Plan,
unless otherwise ordered by the Court, the non-exhibit or non-document portion of the Plan shall control.

K.       Nonseverability of Plan Provisions.

          If, prior to Confirmation, any term or provision of the Plan is held by the Court to be invalid, void, or
unenforceable, the Court shall have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding the foregoing, any such alteration or interpretation shall be reasonably acceptable in form and
substance to the Debtors and the Required Consenting Stakeholders, as applicable. Notwithstanding any such holding,
alteration, or interpretation, the remainder of the terms and provisions of the Plan will remain in full force and effect
and will in no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable pursuant
to its terms; (2) integral to the Plan and may not be deleted or modified without the Debtors’ consent, provided, that
any such deletion or modification must be consistent with the TSA and the Merger Agreement; and (3) nonseverable
and mutually dependent.

L.       Votes Solicited in Good Faith.

          Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code, the
Debtors, BCEI, and each of their respective Affiliates, agents, representatives, members, principals, shareholders,
officers, directors, managers, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of securities offered and sold
under the Plan and any previous plan, and, therefore, neither any of such parties or individuals or the Reorganized
Debtors will have any liability for the violation of any applicable law, rule, or regulation governing the solicitation of
votes on the Plan or the offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any
previous plan.

M.       Closing of Chapter 11 Cases.

         The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File with the
Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Court to close the Chapter 11
Cases.

N.       Waiver or Estoppel.

          Each Holder of a Claim or Interest shall be deemed to have waived any right to assert any argument, including
the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority, secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if such agreement
was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Court prior to the Confirmation Date.



                                     [Remainder of page intentionally left blank.]




                                                           43
              Case 21-10565-CSS   Doc 3   Filed 03/14/21      Page 47 of 47



Dated: February 10, 2021                  HIGHPOINT RESOURCES CORP., ON BEHALF OF
                                          ITSELF AND ITS SUBSIDIARIES



                                          By: /s/ William M. Crawford

                                          Name: William M. Crawford
                                          Title: Chief Financial Officer
                                          HighPoint Resources Corporation
